Exhibit 10.2

 

Execution Version

 

 

SECURITIES PURCHASE AGREEMENT

 

 

dated as of October 3, 2005

 

 

between

 

 

ARGOSY GAMING COMPANY, as Seller

 

 

and

 

 

CP BATON ROUGE CASINO, L.L.C., as Buyer

 

 

and

 

 

WIMAR TAHOE CORPORATION, as Parent Guarantor

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

 

Section 1.1

Definitions

 

Section 1.2

Interpretation

 

 

 

 

ARTICLE II PURCHASE AND SALE OF SHARES; PURCHASE PRICE

 

 

 

 

Section 2.1

Purchase and Sale of Shares

 

Section 2.2

Purchase Price

 

Section 2.3

Deposit

 

Section 2.4

Post-Closing Adjustment to Purchase Price

 

Section 2.5

Excluded Assets

 

Section 2.6

Allocation of Purchase Price

 

 

 

 

ARTICLE III CLOSING

 

 

 

 

Section 3.1

Closing Date

 

Section 3.2

Deliveries at Closing

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

 

Section 4.1

Organization and Qualification of the ACBR Entities

 

Section 4.2

Authority; No Conflict; Required Filings and Consents

 

Section 4.3

Capitalization

 

Section 4.4

Financial Statements

 

Section 4.5

No Undisclosed Liabilities

 

Section 4.6

Real Property

 

Section 4.7

Intellectual Property

 

Section 4.8

Agreements, Contracts and Commitments

 

Section 4.9

Litigation; Orders

 

Section 4.10

Environmental Matters

 

Section 4.11

Permits; Compliance with Laws

 

Section 4.12

Labor Matters

 

Section 4.13

Employee Benefits

 

Section 4.14

Brokers

 

Section 4.15

Taxes

 

Section 4.16

Insurance

 

Section 4.17

Vessel

 

Section 4.18

Computer Software

 

Section 4.19

Personal Property

 

Section 4.20

Property and Assets Sufficient for Conduct of Business

 

Section 4.21

No Other Representations

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT GUARANTOR

 

 

 

 

Section 5.1

Organization and Qualification of Buyer and Parent Guarantor

 

Section 5.2

Authority; No Conflict; Required Filings and Consents

 

Section 5.3

Brokers

 

Section 5.4

Financing

 

Section 5.5

Licensability of Principals

 

Section 5.6 [a05-17093_1ex10d2.htm#Section_210743]

Compliance with Gaming Laws [a05-17093_1ex10d2.htm#Section_210743]

 

Section 5.7 [a05-17093_1ex10d2.htm#Section_210747]

Purchase For Investment [a05-17093_1ex10d2.htm#Section_210747]

 

Section 5.8 [a05-17093_1ex10d2.htm#Section_210751]

Investigation by Buyer; Seller’s Liability
[a05-17093_1ex10d2.htm#Section_210751]

 

Section 5.9 [a05-17093_1ex10d2.htm#Section5_9Litigation_210758]

Litigation [a05-17093_1ex10d2.htm#Section5_9Litigation_210758]

 

Section 5.10 [a05-17093_1ex10d2.htm#Section5_10Citizenship_210801]

Citizenship [a05-17093_1ex10d2.htm#Section5_10Citizenship_210801]

 

 

 

 

ARTICLE VI COVENANTS [a05-17093_1ex10d2.htm#Articlevi_210804]

 

 

 

 

Section 6.1 [a05-17093_1ex10d2.htm#Section6_1ConductOfBusinessOfTheA_210806]

Conduct of Business of the ACBR Entities
[a05-17093_1ex10d2.htm#Section6_1ConductOfBusinessOfTheA_210806]

 

Section 6.2 [a05-17093_1ex10d2.htm#Section6_2CooperationNoticeCure_210815]

Cooperation; Notice; Cure
[a05-17093_1ex10d2.htm#Section6_2CooperationNoticeCure_210815]

 

Section 6.3 [a05-17093_1ex10d2.htm#Section6_3NoSolicitation_210818]

No Solicitation [a05-17093_1ex10d2.htm#Section6_3NoSolicitation_210818]

 

Section 6.4 [a05-17093_1ex10d2.htm#Section6_4EmployeeMatters_210823]

Employee Matters [a05-17093_1ex10d2.htm#Section6_4EmployeeMatters_210823]

 

Section 6.5 [a05-17093_1ex10d2.htm#Section6_5AccessToInformationAndT_210828]

Access to Information and the Property
[a05-17093_1ex10d2.htm#Section6_5AccessToInformationAndT_210828]

 

Section 6.6 [a05-17093_1ex10d2.htm#Section6_6GovernmentalApprovals_210858]

Governmental Approvals
[a05-17093_1ex10d2.htm#Section6_6GovernmentalApprovals_210858]

 

Section 6.7 [a05-17093_1ex10d2.htm#Section_210904]

Publicity [a05-17093_1ex10d2.htm#Section_210904]

 

Section 6.8 [a05-17093_1ex10d2.htm#Section_210906]

Further Assurances and Actions [a05-17093_1ex10d2.htm#Section_210906]

 

Section 6.9 [a05-17093_1ex10d2.htm#Section_210909]

Transfer Taxes [a05-17093_1ex10d2.htm#Section_210909]

 

Section 6.10 [a05-17093_1ex10d2.htm#Section_210912]

Reservations; Chips [a05-17093_1ex10d2.htm#Section_210912]

 

Section 6.11 [a05-17093_1ex10d2.htm#Section6_11InsurancePolicies_210924]

Insurance Policies [a05-17093_1ex10d2.htm#Section6_11InsurancePolicies_210924]

 

Section 6.12 [a05-17093_1ex10d2.htm#Section6_12CertainTransactions_210925]

Certain Transactions
[a05-17093_1ex10d2.htm#Section6_12CertainTransactions_210925]

 

Section 6.13 [a05-17093_1ex10d2.htm#Section_210929]

Insurance; Casualty and Condemnation [a05-17093_1ex10d2.htm#Section_210929]

 

Section 6.14 [a05-17093_1ex10d2.htm#Section_210933]

Customer Data [a05-17093_1ex10d2.htm#Section_210933]

 

Section 6.15 [a05-17093_1ex10d2.htm#Section_210937]

Certain Notifications [a05-17093_1ex10d2.htm#Section_210937]

 

Section 6.16 [a05-17093_1ex10d2.htm#Section_210940]

Post-Closing Use of Marks Associated with Seller
[a05-17093_1ex10d2.htm#Section_210940]

 

Section 6.17 [a05-17093_1ex10d2.htm#Section6_17NoControl_210949]

No Control [a05-17093_1ex10d2.htm#Section6_17NoControl_210949]

 

Section 6.18 [a05-17093_1ex10d2.htm#Section_210952]

Employee Solicitation [a05-17093_1ex10d2.htm#Section_210952]

 

Section 6.19 [a05-17093_1ex10d2.htm#Section_210954]

Excluded Property [a05-17093_1ex10d2.htm#Section_210954]

 

Section 6.20 [a05-17093_1ex10d2.htm#Section_211000]

Witter Lease [a05-17093_1ex10d2.htm#Section_211000]

 

Section 6.21 [a05-17093_1ex10d2.htm#Section_211003]

Subsidiary Guarantees of Penn Notes [a05-17093_1ex10d2.htm#Section_211003]

 

Section 6.22 [a05-17093_1ex10d2.htm#Section_211005]

Sheraton Hotel License Agreement [a05-17093_1ex10d2.htm#Section_211005]

 

Section 6.23 [a05-17093_1ex10d2.htm#Section6_23SalesAndFranchiseTaxLi_211009]

Sales and Franchise Tax Litigation
[a05-17093_1ex10d2.htm#Section6_23SalesAndFranchiseTaxLi_211009]

 

 

 

 

ARTICLE VII CONDITIONS TO CLOSING [a05-17093_1ex10d2.htm#Articlevii_211014]

 

 

 

 

Section 7.1 [a05-17093_1ex10d2.htm#Section7_1ConditionsToEachPartysO_211016]

Conditions to Each Party’s Obligation to Effect the Closing
[a05-17093_1ex10d2.htm#Section7_1ConditionsToEachPartysO_211016]

 

Section 7.2 [a05-17093_1ex10d2.htm#Section7_2AdditionalConditionsToO_211020]

Additional Conditions to Obligations of Buyer
[a05-17093_1ex10d2.htm#Section7_2AdditionalConditionsToO_211020]

 

Section 7.3 [a05-17093_1ex10d2.htm#Section7_3AdditionalConditionsToO_211028]

Additional Conditions to Obligations of Seller
[a05-17093_1ex10d2.htm#Section7_3AdditionalConditionsToO_211028]

 

 

 

 

ARTICLE VIII TERMINATION AND AMENDMENT
[a05-17093_1ex10d2.htm#Articleviii_211032]

 

 

 

 

Section 8.1 [a05-17093_1ex10d2.htm#Section8_1Termination_211035]

Termination [a05-17093_1ex10d2.htm#Section8_1Termination_211035]

 

Section 8.2 [a05-17093_1ex10d2.htm#Section8_2EffectOfTermination_211048]

Effect of Termination
[a05-17093_1ex10d2.htm#Section8_2EffectOfTermination_211048]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX SURVIVAL; INDEMNIFICATION [a05-17093_1ex10d2.htm#Articleix_211055]

 

 

 

 

Section 9.1 [a05-17093_1ex10d2.htm#Section9_1SurvivalOfRepresentatio_211058]

Survival of Representations, Warranties, Covenants and Agreements
[a05-17093_1ex10d2.htm#Section9_1SurvivalOfRepresentatio_211058]

 

Section 9.2 [a05-17093_1ex10d2.htm#Section9_2Indemnification_211103]

Indemnification [a05-17093_1ex10d2.htm#Section9_2Indemnification_211103]

 

Section 9.3 [a05-17093_1ex10d2.htm#Section9_3LimitsOnIndemnification_211109]

Limits on Indemnification
[a05-17093_1ex10d2.htm#Section9_3LimitsOnIndemnification_211109]

 

Section 9.4 [a05-17093_1ex10d2.htm#Section9_4IndemnificationProcedur_211114]

Indemnification Procedures
[a05-17093_1ex10d2.htm#Section9_4IndemnificationProcedur_211114]

 

Section 9.5 [a05-17093_1ex10d2.htm#Section9_5ExclusiveRemedy_211139]

Exclusive Remedy [a05-17093_1ex10d2.htm#Section9_5ExclusiveRemedy_211139]

 

Section 9.6 [a05-17093_1ex10d2.htm#Section9_6LossesNetOfInsuranceTax_211143]

Losses Net of Insurance, Tax Benefits
[a05-17093_1ex10d2.htm#Section9_6LossesNetOfInsuranceTax_211143]

 

Section 9.7 [a05-17093_1ex10d2.htm#Section9_7EffectOfKnowledge_211146]

Effect of Knowledge [a05-17093_1ex10d2.htm#Section9_7EffectOfKnowledge_211146]

 

Section 9.8 [a05-17093_1ex10d2.htm#Section9_8NoConsequentialDamages_211151]

No Consequential Damages
[a05-17093_1ex10d2.htm#Section9_8NoConsequentialDamages_211151]

 

Section 9.9 [a05-17093_1ex10d2.htm#Section9_9DutyToMitigate_211153]

Duty to Mitigate [a05-17093_1ex10d2.htm#Section9_9DutyToMitigate_211153]

 

Section 9.10 [a05-17093_1ex10d2.htm#Section9_10SubrogationOfRights_211156]

Subrogation of Rights
[a05-17093_1ex10d2.htm#Section9_10SubrogationOfRights_211156]

 

Section 9.11 [a05-17093_1ex10d2.htm#Section9_11TreatmentOfIndemnifica_211159]

Treatment of Indemnification Payments
[a05-17093_1ex10d2.htm#Section9_11TreatmentOfIndemnifica_211159]

 

 

 

 

ARTICLE X PROPERTY [a05-17093_1ex10d2.htm#Articlex_211204]

 

 

 

 

Section 10.1 [a05-17093_1ex10d2.htm#Section10_1AsIsWhereIs_211205]

As Is, Where Is [a05-17093_1ex10d2.htm#Section10_1AsIsWhereIs_211205]

 

Section 10.2 [a05-17093_1ex10d2.htm#Section10_2TitleToLandAndVessel_211208]

Title to Land and Vessel
[a05-17093_1ex10d2.htm#Section10_2TitleToLandAndVessel_211208]

 

 

 

 

ARTICLE XI MISCELLANEOUS [a05-17093_1ex10d2.htm#Articlexi_211212]

 

 

 

 

Section 11.1 [a05-17093_1ex10d2.htm#Section11_1GoverningLawConsentToJ_211214]

Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury
[a05-17093_1ex10d2.htm#Section11_1GoverningLawConsentToJ_211214]

 

Section 11.2 [a05-17093_1ex10d2.htm#Section11_2Notices_211219]

Notices [a05-17093_1ex10d2.htm#Section11_2Notices_211219]

 

Section 11.3 [a05-17093_1ex10d2.htm#Section11_3HeadingsTableOfContent_211223]

Headings; Table of Contents
[a05-17093_1ex10d2.htm#Section11_3HeadingsTableOfContent_211223]

 

Section 11.4 [a05-17093_1ex10d2.htm#Section11_4EntireAgreementNoThird_211225]

Entire Agreement; No Third Party Beneficiaries
[a05-17093_1ex10d2.htm#Section11_4EntireAgreementNoThird_211225]

 

Section 11.5 [a05-17093_1ex10d2.htm#Section11_5Severability_211228]

Severability [a05-17093_1ex10d2.htm#Section11_5Severability_211228]

 

Section 11.6 [a05-17093_1ex10d2.htm#Section11_6Assignment_211231]

Assignment [a05-17093_1ex10d2.htm#Section11_6Assignment_211231]

 

Section 11.7 [a05-17093_1ex10d2.htm#Section11_7PartiesOfInterest_211234]

Parties of Interest [a05-17093_1ex10d2.htm#Section11_7PartiesOfInterest_211234]

 

Section 11.8 [a05-17093_1ex10d2.htm#Section11_8Counterparts_211237]

Counterparts [a05-17093_1ex10d2.htm#Section11_8Counterparts_211237]

 

Section 11.9 [a05-17093_1ex10d2.htm#Section11_9MutualDrafting_211240]

Mutual Drafting [a05-17093_1ex10d2.htm#Section11_9MutualDrafting_211240]

 

Section 11.10 [a05-17093_1ex10d2.htm#Section11_10Amendment_211242]

Amendment [a05-17093_1ex10d2.htm#Section11_10Amendment_211242]

 

Section 11.11 [a05-17093_1ex10d2.htm#Section11_11ExtensionWaiver_211245]

Extension; Waiver [a05-17093_1ex10d2.htm#Section11_11ExtensionWaiver_211245]

 

Section 11.12 [a05-17093_1ex10d2.htm#Section11_12TimeOfEssence_211247]

Time of Essence [a05-17093_1ex10d2.htm#Section11_12TimeOfEssence_211247]

 

Section 11.13 [a05-17093_1ex10d2.htm#Section11_13DisclosureLetters_211250]

Disclosure Letters [a05-17093_1ex10d2.htm#Section11_13DisclosureLetters_211250]

 

Section 11.14 [a05-17093_1ex10d2.htm#Section11_14ParentGuaranty_211253]

Parent Guaranty [a05-17093_1ex10d2.htm#Section11_14ParentGuaranty_211253]

 

Section 11.15 [a05-17093_1ex10d2.htm#Section11_15FtcApproval_211257]

FTC Approval [a05-17093_1ex10d2.htm#Section11_15FtcApproval_211257]

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Deposit Escrow Agreement

 

Exhibit B

Form of Non-Foreign Affidavit

 

Exhibit C

Form of License Agreement

 

Exhibit D

Transition Services Agreement

 

Exhibit E(1)

Title Commitment

 

Exhibit E(2)

UCC-11 Search

 

Exhibit F

Vessel Abstract

 

Exhibit G

Survey

 

Exhibit H

ACBR Customer Database

 

 

iii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of October 3, 2005, among Argosy Gaming Company, a Delaware corporation and a
wholly owned subsidiary of Penn (as defined below) (“Seller”), CP Baton Rouge
Casino, L.L.C., a Louisiana limited liability company (“Buyer”), and (solely
with respect to Article V, Sections 6.6, 6.12, 6.18(b) and 6.22 and Article XI)
Wimar Tahoe Corporation, a Nevada corporation and the parent company of Buyer
(“Parent Guarantor”).  Capitalized terms used herein but not otherwise defined
have the respective meanings set forth in Article I.

 

WHEREAS, Seller owns (i) all of the outstanding shares of capital stock of
Argosy of Louisiana, Inc., a Louisiana corporation (“AGL” and, such shares of
capital stock the “AGL Shares”), (ii) all of the outstanding shares of capital
stock of Jazz Enterprises, Inc., a Louisiana corporation (“Jazz” and, such
shares of capital stock, the “Jazz Shares”), and (iii) all of the outstanding
limited liability company interests of Centroplex Centre Convention Hotel,
L.L.C., a Louisiana limited liability company (“Centroplex” and, such limited
liability company interests, the “Centroplex Interests” and, together with the
AGL Shares and the Jazz Shares, the “Shares”);

 

WHEREAS, AGL and Jazz together own all of the outstanding partnership interests
(the “Partnership Interests”) of Catfish Queen Partnership In Commendam, a
Louisiana partnership in commendam (“Catfish” and, collectively with AGL, Jazz
and Centroplex, the “ACBR Entities”);

 

WHEREAS, Centroplex owns the hotel commonly known as Centroplex Centre
Convention Hotel, and Catfish owns the casino commonly known as Argosy Casino
Baton Rouge;

 

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of November 3,
2004 (as it may be amended from time to time, the “Merger Agreement”), by and
among Penn National Gaming, Inc., a Pennsylvania corporation (“Penn”),
Thoroughbred Acquisition Corporation, a Delaware corporation and a wholly owned
subsidiary of Penn (“Merger Sub”), and Seller, Penn acquired Seller through a
merger of Merger Sub with and into Seller, with Seller surviving as a wholly
owned subsidiary of Penn (the “Merger”);

 

WHEREAS, Penn also owns and operates a gaming facility in Baton Rouge,
Louisiana, commonly known as Casino Rouge (“Casino Rouge”);

 

WHEREAS, in connection with the Merger, pursuant to an Agreement Containing
Consent Orders dated July 12, 2005 (the “Consent Decree”) and a related Order to
Hold Separate and Maintain Assets Agreement (which includes a Trustee agreement)
issued on July 26, 2005 (the “Hold Separate Order” and together with the Consent
Decree, the “FTC Documents”) by the United States Federal Trade Commission (the
“FTC”), Penn is required to cause the Property to be divested following the
consummation of the Merger;

 

WHEREAS, Seller and Buyer have entered into a Transition Services Agreement
dated the date hereof, and in the form attached hereto as Exhibit D, for the
transitional use of certain services provided to the Property by Seller and its
Affiliates;

 

WHEREAS, the Board of Directors of Seller believes that it is in the best
interests of Seller and its stockholder to sell the Shares; and

 

WHEREAS, Buyer desires to purchase the Shares, on the terms and subject to the
conditions set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the parties hereto, in consideration of the premises and of the
mutual representations, warranties and covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                   Definitions

 

(a)                                  As used in this Agreement and the Exhibits
and Schedules delivered pursuant to this Agreement, the following terms shall
have the following respective meanings.

 

“ACBR Material Adverse Effect” means any change, condition, circumstance, event
or effect that, individually or in the aggregate with all other changes,
conditions, circumstances, events or effects, is or is reasonably likely to have
a material adverse effect on the business, assets, financial condition or
results of operations of the ACBR Entities taken as a whole; provided, that none
of the following, individually or in the aggregate, shall be deemed to have an
ACBR Material Adverse Effect itself or be considered in any determination as to
whether an ACBR Material Adverse Effect has occurred or is continuing:  (i) any
change, event or effects arising out of or resulting from changes in or
affecting the (x) travel, hospitality or gaming industries generally, (y)
travel, hospitality or gaming industries in the markets or jurisdictions where
the Property is located or (z) the financial, banking, currency or capital
markets in general, (ii) any change, event or effect resulting from the entering
into or public announcement of the transactions contemplated by the Agreement to
Execute or this Agreement or developments with respect to the transactions
contemplated by the FTC Documents or the Merger Agreement (including any facts
or circumstances relating to Buyer, its equity owners or investors or their
respective Affiliates (including their respective identities)), (iii) any
change, event or effect resulting from any act of terrorism, commencement,
escalation, continuation or cessation of armed hostilities in the United States
or internationally or declaration of war by or against or otherwise involving
the United States, (iv) any change in or effect on any of the Excluded Assets,
and (v) any change, event or effects arising out of or resulting from any
termination by landlord of, or any other action by or inaction of landlord
under, the Witter Lease, provided that such termination, action or inaction was
not a result of the breach by Penn, Seller or Seller’s Affiliates of its
obligations under Section 6.20.  Further, no event or condition that results
primarily from such events shall be deemed to have, individually or in the
aggregate, an ACBR Material Adverse Effect.

 

“Acquisition Proposal” means any proposal or offer from any Person relating to
(a) any direct or indirect acquisition or purchase of substantially all of the
assets of the ACBR Entities (taken as a whole) other than any proposal or offer
relating to any Excluded Asset, (b) any sale of shares of capital stock, limited
liability company interests, or partnership interests, as the case may be
(including by way of a tender offer or exchange offer) of any of the ACBR
Entities, or (c) any merger, consolidation, business combination,
recapitalization, liquidation, dissolution or similar transaction involving any
of the ACBR Entities and a third party, in each case, other than the
transactions contemplated by this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first-mentioned Person.

 

2

--------------------------------------------------------------------------------


 

“Agreement to Execute” means the Agreement to Execute, dated as of June 20,
2005, by and among Penn, Buyer and Columbia Sussex Corporation, as amended by
the letter agreement dated October 3, 2005, by and amongn Penn, Argosy, Buyer,
Columbia Sussex Corporation and Parent Guarantor.

 

“Assumed Litigation” means the following: (a) the items listed in
Section 1.1(a) of the Seller Disclosure Letter under the caption “Assumed
Litigation” (and any other litigation or Proceedings against any of the ACBR
Entities, Seller or Seller’s Affiliates that arise out of the same issues or
operative facts as the items so listed in Section 1.1(a) of the Seller
Disclosure Letter), and (b) other than the Retained Litigation, any and all
current and future litigation or other Proceedings against any of the ACBR
Entities or any of their properties or assets, which arise out of the operation
of the Property and which also name Seller or any of Sellers’ Affiliates (in
addition to any of the ACBR Entities), whether or not Seller or any of Seller’s
Affiliates (in addition to any of the ACBR Entities) is named initially as a
party or is later added or named as a party.

 

“Buyer Material Adverse Effect” means any change, condition, circumstance, event
or effect that, individually or in the aggregate with all other changes,
conditions, circumstances, events or effects, is or is reasonably likely to have
a material adverse effect on the business, assets, financial condition or
results of operations of Buyer or the ability of Buyer to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby; provided, that none of the following, individually or in the aggregate,
shall be deemed to have a Buyer Material Adverse Effect itself or be considered
in any determination as to whether a Buyer Material Adverse Effect has occurred
or is continuing:  (i) any change, event or effects arising out of or resulting
from changes in or affecting the (x) travel, hospitality or gaming industries
generally, (y) travel, hospitality or gaming industries in the markets or
jurisdictions where the Property is located or (z) the financial, banking,
currency or capital markets in general, (ii) any change, event or effect
resulting from the entering into or public announcement of the transactions
contemplated by this Agreement or developments with respect to the transactions
contemplated by the Merger Agreement, and (iii) any change, event or effect
resulting from any act of terrorism, commencement, escalation, continuation or
cessation of armed hostilities in the United States. or internationally or
declaration of war by or against or otherwise involving the United States. 
Further, no event or condition that results primarily from such events shall be
deemed to have, individually or in the aggregate, a Buyer Material Adverse
Effect.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any agreement, arrangement or understanding, whether or not in
writing.

 

“Credit” means an amount equal to three hundred twenty-five thousand dollars
($325,000).

 

“Customer Database” means all customer databases, customer lists, historical
records of customers and any other customer information collected and used by
Seller or its Affiliates in connection with marketing and promoting the
Property.

 

“Encumbrance” means any lien, pledge, mortgage, security interest or restriction
with respect to the Property.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means any and all of the following assets:

 

(a)                                  the Excluded Intellectual Property;

 

3

--------------------------------------------------------------------------------


 

(b)                                 the Excluded Real Property;

 

(c)                                  the Customer Database, excluding the ACBR
Customer Database; and

 

(d)                                 any assets listed in Section 2.5(a) of the
Seller Disclosure Letter under the caption “Other Excluded Assets.”

 

“Excluded Intellectual Property” means any (i) Intellectual Property listed in
Section 2.5(a) of the Seller Disclosure Letter under the caption “Excluded
Intellectual Property,” and (ii) Intellectual Property owned, licensed to, or
used by Seller or its Affiliates, other than, with respect to clause (ii), any
and all Intellectual Property owned exclusively by the ACBR Entities.

 

“Excluded Real Property” means the property listed in Section 2.5(a) of the
Seller Disclosure Letter under the caption “Excluded Real Property.”

 

“Franchise Tax Litigation” means the following (and any other litigation or
Proceedings against any of the ACBR Entities, Seller or Seller’s Affiliates that
arise out of the same issues or operative facts as the following): 
(a) Secretary, Department of Revenue, State of Louisiana v. Argosy Gaming
Company, Inc., Nineteenth Judicial District Court, Parish of East Baton Rouge,
State of Louisiana, Number 502,835, Section ”22”, and (b) Argosy Gaming Company
v. Cynthia Bridges, Secretary, Department of Revenue, Nineteenth Judicial
District Court, Parish of East Baton Rouge, State of Louisiana, Number 526,145,
Division “D”.

 

“GAAP” means, with respect to a specified date or period, generally accepted
accounting principles that are consistent with the principles promulgated or
adopted by the United States Financial Accounting Standards Board and its
predecessors in effect for such date or period.

 

“Gaming Approvals” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Authority required to permit the parties hereto
to consummate the transactions contemplated by this Agreement or necessary to
permit Buyer to own the Shares, and the ACBR Entities to operate the Property,
in each case, after the Closing in substantially the same manner as owned and
operated by Seller and its subsidiaries prior to the Closing.

 

“Gaming Authorities” means any governmental authority or agency with regulatory
control or jurisdiction over the conduct of lawful gaming or gambling,
including, without limitation, the Louisiana Gaming Control Board and the
Louisiana State Police.

 

“Gaming Laws” means any federal, state, local or foreign statute, ordinance,
rule, regulation, permit, consent, registration, finding of suitability,
approval, license, judgment, order, decree, injunction or other authorization,
including any condition or limitation placed thereon, governing or relating to
the current or contemplated casino and gaming activities and operations and
manufacturing and distributing operations of the Property, the ACBR Entities,
Seller, Buyer or any of their respective Affiliates.

 

“Governmental Entity” means any court, administrative agency, commission, Gaming
Authority or other governmental authority or instrumentality.

 

“Intellectual Property” means all kinds of intellectual property, foreign or
domestic, including all patents, patent applications, inventions (whether or not
patentable), processes, products, technologies, discoveries, copyrightable and
copyrighted works, apparatus, trade secrets, trademarks, trademark registrations
and applications, domain names, service marks, service mark registrations and
applications,

 

4

--------------------------------------------------------------------------------


 

trade names, trade secrets, brandmarks, brand names, logos, know-how, trade
dress, copyright registrations, customer lists, confidential marketing and
customer information, licenses, confidential technical information, and all
documentation thereof.

 

“IRS” means the Internal Revenue Service, a division of the United States
Treasury Department, or any successor thereto.

 

“knowledge” means (a) when used in the phrase “knowledge of Seller” or “Seller’s
knowledge” and words of similar import, knowledge based solely on the documents
available in the on-line dataroom hosted by Merrill Corporation relating to the
sale of the ACBR Entities, and (b) when used in the phrase “knowledge of Buyer”
or “Buyer’s knowledge” and words of similar import, the actual knowledge of: 
Joseph Yung.  For avoidance of doubt, “actual knowledge” shall not include
constructive knowledge or imputed knowledge.

 

“Land” means those certain parcels of real property more particularly described
in Attachments 4.6(a)(1) and 4.6(a)(2) to Section 4.6(a) of the Seller
Disclosure Letter.

 

“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction, decree or
arbitration award, policies, guidance, court decision, rule of common law or
finding.

 

“Leases” means leases, occupancy and concession agreements affecting the
Property.

 

“Liabilities” mean any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether accrued, absolute, contingent, matured, unmatured,
liquidated, unliquidated, known or unknown.

 

“Material Contract” means any Contract to which any ACBR Entity is a party that
(i) has a remaining obligation for payment or services by or to an ACBR Entity
in excess of Two Hundred Fifty Thousand Dollars ($250,000), and (ii) is not
cancelable by any ACBR Entity upon thirty (30) days or less notice.

 

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Entity or by any arbitrator.

 

“Outside Date” means the date that is the one year anniversary of the date of
this Agreement.

 

“Permitted Encumbrances” means:

 

(i)                                     Encumbrances that are disclosed in the
Financial Information, including the notes thereto, or the Reference Date
Balance Sheet or that are shown by the Title Commitment, UCC-11 Search (except
for those mortgages and UCC financing statements in favor of Wells Fargo Bank,
National Association, as agent), Survey or Vessel Abstract (except for that
certain preferred mortgage in favor of Wells Fargo Bank, National Association,
as agent, recorded on June 8, 1999 in the amount of $875,000,000 in Book 99-45,
699);

 

(ii)                                  subject to the proviso to this definition,
Encumbrances for mechanics’ and materialmen’s Liens or Encumbrances not filed of
record and charges, assessments and other governmental charges not delinquent or
which are currently being contested in good faith by appropriate proceedings or
for which Seller shall have provided bond or other security;

 

5

--------------------------------------------------------------------------------


 

(iii)                               subject to the proviso to this definition,
maritime liens that arise by operation of law during normal operations which
(a) are paid in the ordinary course of business, (b) have not yet been recorded
on any vessel abstract or judicially asserted and (c) are not past due or which
are currently being contested in good faith by appropriate proceedings.

 

(iv)                              subject to the proviso to this definition,
Encumbrances for Taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings;

 

(v)                                 subject to the proviso to this definition,
Encumbrances in respect of judgments or awards with respect to which Seller
shall in good faith currently be prosecuting an appeal or other proceeding for
review and with respect to which the ACBR Entities shall have secured a stay of
execution pending such appeal or such proceeding for review;

 

(vi)                              subject to the proviso to this definition, all
matters of record;

 

(vii)                           Encumbrances approved in writing or created by
Buyer;

 

(viii)                        easements, conditions, reservations or similar
rights of others in, or minor defects and irregularities in title to, property
or assets of the ACBR Entities; provided that, such easements, conditions,
reservations, rights, defects or irregularities do not materially impair the use
of such property or assets for the purposes for which they are held;

 

(ix)                                riparian, littoral and other rights created
by the fact that any portion of the Property formerly or currently comprises
shores or bottoms of navigable waters;

 

(x)                                   zoning and subdivision ordinances;

 

(xi)                                terms and conditions of licenses, permits
and approvals for the Leased Property as are identified in the Title Commitment,
and Laws of any Governmental Entity having jurisdiction over the Property;

 

(xii)                             Encumbrances created by or arising from
(A) any Lease with respect to real property disclosed in Section 4.6(a) or
4.6(b) of the Seller Disclosure Letter, (B) any Material Contract disclosed in
Section 4.8(a) of the Seller Disclosure Letter or (C) subject to the proviso to
this definition, any other Contract to which any of the ACBR Entities is a party
or to which any of their respective properties is subject or by which any of the
ACBR Entities or any of their respective properties is bound;

 

(xiii)                          rights of tenants under operating leases whose
occupancy may be terminated on thirty (30) days or less notice and rights of
guests in possession or holding reservations for future use or occupancy of the
Property; and

 

(xiv)                         any Encumbrances disclosed in Section 1.1(b) of
the Seller Disclosure Letter;

 

provided, that the Encumbrances described in clauses (ii) through (vi) above and
in clause (xii)(C) above are not, individually or in the aggregate, material in
character, amount or extent and do not materially detract from the value, or
materially impair the use, of the property or assets affected thereby for the
purposes for which they are held.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
“group” (as defined in Rule 13d-5(b)(1) under the Exchange Act).

 

6

--------------------------------------------------------------------------------


 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before or otherwise
involving any Governmental Entity or arbitrator.

 

“Property” means the Land, the Vessel and all personal property (including,
without limitation, the deck barges SR 331, EDIC 68 and WorkFlat M1), fixtures,
and improvements owned by the ACBR Entities and placed on, attached to, or
located at and used in connection with the operation of the Land and/or the
Vessel, in each case other than any Excluded Assets.

 

“Retained Litigation” means the following (and any other litigation or
Proceedings against any of the ACBR Entities, Seller or Seller’s Affiliates that
arise out of the same issues or operative facts as the following): (a) the Sales
Tax Litigation, (b) the Franchise Tax Litigation, (c) Capitol House Preservation
Company L.L.C. v. Perryman Consultants, Inc. et al, Nineteenth Judicial District
Court, Parish of East Baton Rouge, State of Louisiana, Number 418,525, Division
“H”, (d) In re Steven Urie, Margaret Urie v. Argosy Gaming Company, United
States Bankruptcy Court, District of Nevada (Reno), Adversary Proceeding
No. 05-05027-gwz, (e) Lodgenet Entertainment Corporation and Official Committee
of Unsecured Creditors v. Argosy Gaming Company et al., United States Bankruptcy
Court, District of Nevada (Reno), Case No. BK-N-03-54224-GWZ and (f) Friends and
Company, L.L.C. and Don Adams v. Jazz Enterprises, Inc., The Argosy Gaming
Company and The Belle of Baton Rouge, Nineteenth Judicial District Court, Parish
of East Baton Rouge, State of Louisiana, Number 452785, Division “M,”
subsequently transferred to United States District Court for the Middle District
of Louisiana, Civil Action Number 02-417-C-M2.

 

“Sales Tax Litigation” means the following (and any other litigation or
Proceedings against any of the ACBR Entities, Seller or Seller’s Affiliates that
arise out of the same issues or operative facts as the following):  (a) Cynthia
Bridges, Secretary Department of Revenue, State of Louisiana v. Catfish Queen
Partnership In Commendam, and partners, Argosy of Louisiana, Inc. and Jazz
Enterprises, Inc., Nineteenth Judicial District Court, Parish of East Baton
Rouge, State of Louisiana, Number 502,541, Section ”22”, and (b) Cynthia
Bridges, Secretary of the Department of Revenue v. Catfish Queen Partnership In
Commendam, Nineteenth Judicial District Court, Parish of East Baton Rouge, State
of Louisiana, Number 527,640, Division “22”.

 

 “Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) such party or
any other Subsidiary of such party is a general partner or managing member or
(ii) at least 50% of the securities or other equity interests having by their
terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization that is, directly or indirectly, owned or controlled by such party
or by any one or more of its Subsidiaries, or by such party and one or more of
its Subsidiaries.

 

“Survey” means that certain ALTA/ACSM survey by SJB Group, Inc., dated July 19,
2005, and attached as Exhibit G to this Agreement.

 

“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Tax authority or other Governmental Entity,
including, income, gross receipts, profits, gaming, excise, real or personal
property, environmental, sales, use, value-added, ad valorem, withholding,
social security, retirement, employment, unemployment, workers’ compensation,
occupation, service, license, net worth, capital stock, payroll, franchise,
gains,

 

7

--------------------------------------------------------------------------------


 

stamp, transfer and recording taxes, and any Liability for the Taxes of any
other Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local, or foreign Law), or as a transferee or successor, by
contract, or otherwise.

 

“Tax Return” means any report, return (including any information return), claim
for refund, election, estimated Tax filing or payment, request for extension,
document, declaration or other information or filing required to be supplied to
any Governmental Entity with respect to Taxes, including attachments thereto and
amendments thereof.

 

“Title Commitment” means that certain Title Insurance Commitment which is
attached as Exhibit E(1) to this Agreement.

 

“UCC-11 Search” means that certain UCC-11 search which is attached as
Exhibit E(2) to the Agreement.

 

“Vessel” means the vessel known as Argosy III Riverboat, Official Number
1023758, including: (i) all superstructure currently constructed thereon;
(ii) plans and specifications therefor, if owned by and in the possession of
Seller; (iii) existing warranties therefor; and (iv) all parts, spares, tools,
equipment, machinery, gear, implements, broached and unbroached consumable
stores, provisions for furniture, fixtures, fuel, pumps, anchors, cables,
chains, apparel, rigging, tackle, fittings, accessories appurtenances,
appliances, supplies therefor, inventory parts, ramps, generators and related
equipment (including, but not limited to, existing walkways), and all other
appurtenances and accessories related to the Vessel, whether located onboard the
Vessel or elsewhere.

 

“Vessel Abstract” means that certain abstract of the Vessel which is attached as
Exhibit F to this Agreement.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988
and analogous state and local Law.

 

“Witter Lease”  means the lease between Phillips Connell Witter, as landlord,
and Catfish, as tenant, dated as of June 27, 2002 and recorded in the real
property records on September 27, 2002, as Original 900, Bundle 11394, as
extended by that certain Exercise of Option to Renew Parking Lot Lease by
Catfish, dated as of August 3, 2004, for the lease of 2 parking lots located on
South Front Street.

 

(e)                                  The following are defined elsewhere in this
Agreement, as indicated below:

 

Terms

 

Cross Reference
Section in Agreement

 

 

 

 

 

ACBR Customer Database

 

Section 3.2(h)

 

ACBR Permits

 

Section 4.11(a)

 

Adjustments

 

Section 2.2(b)

 

AGL

 

Recitals

 

Agreement

 

Preamble

 

Argosy Property Employees

 

Section 4.13

 

Argosy Related Marks

 

Section 6.16(a)

 

Assumed Litigation Claims

 

Section 9.4(c)

 

Assumed Software

 

Section 4.18

 

Audited Financial Information

 

Section 4.4

 

Base Purchase Price

 

Section 2.2(a)

 

 

8

--------------------------------------------------------------------------------


 

Terms

 

Cross Reference
Section in Agreement

 

Broker

 

Section 4.14

 

Buyer

 

Preamble

 

Buyer Disclosure Letter

 

ARTICLE V

 

Buyer Indemnified Part(y)(ies)

 

Section 9.2(a)

 

Buyer Permits

 

Section 5.6(a)

 

Cap

 

Section 9.3(b)

 

Casino Rouge

 

Recitals

 

Catfish

 

Recitals

 

Centroplex

 

Recitals

 

Centroplex Interests

 

Recitals

 

Closing

 

Section 3.1

 

Closing Balance Sheet

 

Section 2.4(a)

 

Closing Date

 

Section 3.1

 

Closing Escrow Agreement

 

Section 3.2(c)

 

Commitment Letter

 

Section 5.4

 

Confidentiality Agreements

 

Section 6.5(a)

 

Consent Decree

 

Recitals

 

Consents

 

Section 4.2(j)

 

Current Assets

 

Section 2.4(d)(i)

 

Current Liabilities

 

Section 2.4(d)(ii)

 

Deductible

 

Section 9.3(a)

 

Deposit

 

Section 2.3(a)

 

Deposit Escrow Agreement

 

Section 2.3(a)

 

ERISA

 

Section 4.13

 

Escrow Agent

 

Section 2.3

 

Estimated Working Capital

 

Section 2.2(c)

 

Final Purchase Price Adjustment

 

Section 2.4(c)

 

Financial Information

 

Section 4.4

 

Financing Sources

 

Section 5.4

 

FTC Documents

 

Recitals

 

Governmental Approvals

 

Section 6.6(a)

 

Hold Separate Order

 

Recitals

 

HSR Action

 

Section 6.6(a)

 

Indemnified Party

 

Section 9.4(a)

 

Indemnifying Party

 

Section 9.4(a)

 

Inspection

 

Section 6.5(a)

 

Jazz

 

Recitals

 

License Agreement

 

Section 3.2(h)

 

Losses

 

Section 9.2(a)

 

Leased Properties

 

Section 4.6(b)

 

Merger Agreement

 

Recitals

 

Monthly Financial Information

 

Section 4.4

 

New Gaming Activities

 

Section 6.14

 

Notification Deadline

 

Section 9.1

 

Partnership Interests

 

Recitals

 

Penn Confidentiality Agreement

 

Section 6.5

 

Permits

 

Section 4.11(a)

 

Preliminary Closing Balance Sheet

 

Section 2.2(c)

 

Preliminary Purchase Price Adjustment

 

Section 2.2(c)

 

 

9

--------------------------------------------------------------------------------


 

Terms

 

Cross Reference
Section in Agreement

 

Property Benefit Plans

 

Section 4.13

 

Property Employees

 

Section 4.13

 

Purchase Price

 

Section 2.2

 

Purchase Price Adjustment

 

Section 2.4(c)

 

Real Properties

 

Section 4.6(a)

 

Reference Balance Sheet

 

Section 2.2(b)

 

Reference Date

 

Section 2.2(b)

 

Reference Date Working Capital

 

Section 2.2(b)

 

Representatives

 

Section 6.3

 

Retained Litigation Claims

 

Section 9.4(b)

 

Seller

 

Preamble

 

Seller Confidentiality Agreement

 

Section 6.5

 

Seller Disclosure Letter

 

Article IV

 

Seller Indemnified Part(y)(ies)

 

Section 9.2(b)

 

Severance Plan

 

Section 6.4(c)

 

Shares

 

Recitals

 

Survival Period

 

Section 9.1(b)

 

Third Party Claims

 

Section 9.4(a)

 

Title Matters

 

Section 10.2(a)

 

Transferred Employees

 

Section 6.4(a)

 

Transition Services Agreement

 

Section 3.2(i)

 

Unaudited Financial Information

 

Section 4.4

 

Updated Seller Disclosure Letter

 

Section 11.13

 

Working Capital

 

Section 2.4(d)

 

 

Section 1.2                                   Interpretation

 

For all purposes of this Agreement, except as otherwise expressly provided,

 

(a)                                  the terms defined in this Article I have
the meanings assigned to them in this Article I and include the plural as well
as the singular,

 

(b)                                 all accounting terms not otherwise defined
herein have the meanings assigned under GAAP, as in effect on the date hereof,
unless otherwise stated,

 

(c)                                  all references in this Agreement to
designated “Articles,” “Sections” and other subdivisions are to the designated
Articles, Sections and other subdivisions of the body of this Agreement,

 

(d)                                 all references in this Agreement to
designated Exhibits or Schedules are to the designated Exhibit or Schedule to
this Agreement, unless otherwise indicated, and all Exhibits and Schedules to
this Agreement are incorporated herein by reference,

 

(e)                                  pronouns of either gender or neuter shall
include, as appropriate, the other pronoun forms,

 

(f)                                    the words “herein,” “hereof,” “herewith,”
“hereunder” and “hereto” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision,

 

10

--------------------------------------------------------------------------------


 

(g)                                 the words “include,” “including” and other
words of similar import mean “include, without limitation” or “including,
without limitation,” regardless of whether any reference to “without limitation”
or words of similar import is made,

 

(h)                                 the phrase “made available” in this
Agreement shall mean that the information referred to has been made available if
requested by the party to whom such information is to be made available,

 

(i)                                     each of Buyer, Seller and the ACBR
Entities will be referred to herein individually as a “party” and collectively
as “parties” (except where the context otherwise requires), and

 

(j)                                     “reasonable best efforts” when used in
this Agreement shall not include efforts which require the performing party
(A) to do any act that is unreasonable under the circumstances, (B) to make any
capital expenditures not expressly contemplated hereunder, (C) to amend or
waive, any rights under this Agreement, (D) to incur or expend any funds other
than reasonable expenses incurred in satisfying its obligations hereunder,
including the fees, expenses and disbursements of its accountants, actuaries,
counsel and other professionals, or (E) in the case of Seller and its
Affiliates, to solicit or obtain consents or waivers from any of its creditors
or debt holders; and “best efforts” when used in this Agreement shall not
include efforts which require the performing party to take any action set forth
in clause (D) or (E) above.

 

ARTICLE II

 

PURCHASE AND SALE OF SHARES; PURCHASE PRICE

 

Section 2.1                                   Purchase and Sale of Shares

 

On the terms and subject to the conditions set forth in this Agreement, at the
Closing, Buyer agrees to purchase, acquire and accept from Seller, and Seller
agrees to sell, transfer, assign, convey and deliver to Buyer, all of the
Shares.

 

Section 2.2                                   Purchase Price

 

(a)                                  In consideration for the sale, transfer,
assignment, conveyance and delivery to Buyer of all of the Shares, at the
Closing, Buyer shall deliver or cause to be delivered to Seller an aggregate
amount in cash equal to the sum (such sum, the “Purchase Price”) of:  (i) one
hundred fifty million dollars ($150,000,000) (the “Base Purchase Price”) (minus
the Credit), against which the amount of the Deposit released to Seller pursuant
to Section 2.3(a) hereof and Section 6(a)(iii) of the Deposit Escrow Agreement
shall be credited, and (ii) the Preliminary Purchase Price Adjustment, if any,
in accordance with Section 2.2(c), by wire transfer or otherwise in immediately
available funds in accordance with instructions delivered by Seller to Buyer at
least two Business Days prior to the Closing Date.  The Purchase Price shall be
subject to a Final Purchase Price Adjustment after the Closing pursuant to
Section 2.4.

 

(b)                                 Seller has delivered to Buyer an unaudited
consolidated balance sheet of the ACBR Entities as of March 31, 2005 (the
“Reference Date”), a copy of which is set forth in Section 2.2(b) of the Seller
Disclosure Letter (the “Reference Balance Sheet”).  The Reference Balance Sheet
reflects the Adjustments required by the “Adjustment Notes” set forth therein
(the “Adjustments”), and except for the Adjustments, has been prepared in
accordance with GAAP and on a basis consistent with the Financial Information of
the ACBR Entities.  The Reference Balance Sheet sets forth the amount of

 

11

--------------------------------------------------------------------------------


 

Working Capital of the ACBR Entities as of the Reference Date (the “Reference
Date Working Capital”).

 

(c)                                  At least five business days before the
Closing, Seller shall deliver to Buyer a preliminary Closing Balance Sheet
(prepared as of the end of the most recent calendar month for which balance
sheet data is available in the ordinary course business) (the “Preliminary
Closing Balance Sheet”).  The Preliminary Closing Balance Sheet will reflect the
Adjustments and, except for the Adjustments, will be prepared in accordance with
GAAP and on a basis consistent with the Financial Information of the ACBR
Entities.  The Preliminary Closing Balance Sheet will set forth a good faith
estimate of the amount of Working Capital of the ACBR Entities as of the Closing
Date (such estimate, the “Estimated Working Capital”).  The “Preliminary
Purchase Price Adjustment” (which may be positive or negative) shall equal the
difference between (x) Estimated Working Capital and (y) Reference Date Working
Capital, and shall be made as follows:  (i) if the Estimated Working Capital is
greater than the Reference Date Working Capital, then the Preliminary Purchase
Price Adjustment shall be positive, and the Base Purchase Price shall be
increased by the amount of such difference as provided in Section 2.2(a)(ii),
and (ii) if the Estimated Working Capital is less than the Reference Date
Working Capital, then the Preliminary Purchase Price Adjustment shall be
negative, and the Base Purchase Price shall be reduced by the amount of such
difference as provided in Section 2.2(a)(ii).

 

(d)                                 At or prior to Closing, (i) Seller shall
make such transfers of funds, settle such intercompany accounts and take such
other actions as are necessary to make effective, as of the Closing, the
Adjustments, and (ii) Seller shall have paid off, had released or otherwise
satisfied the mortgages and UCC financing statements, shown on the UCC-11
Search, in favor of Wells Fargo Bank, National Association, as agent, and that
certain preferred mortgage, shown on the Vessel Abstract, in favor of Wells
Fargo Bank, National Association, as agent, recorded on June 8, 1999 in the
amount of $875,000,000 in Book 99-45, 699.

 

Section 2.3                                   Deposit 

 

(a)                                  On the date of execution of the Agreement
to Execute, Buyer deposited an amount equal to fifteen million dollars
($15,000,000) (such amount, including the interest accrued thereon, the
“Deposit”) with First American Title Company, Philadelphia Branch (the “Escrow
Agent”), pursuant to an escrow agreement dated as of the date of execution of
the Agreement to Execute and attached hereto as Exhibit A (the “Deposit Escrow
Agreement”) executed and delivered by Penn, Buyer and the Escrow Agent.  At the
Closing, the Deposit shall be credited against the Purchase Price and the
Deposit shall be promptly released and paid by the Escrow Agent to Seller
pursuant to this Section 2.3(a) and the terms of the Deposit Escrow Agreement. 
Upon the termination of this Agreement, the Deposit shall be payable pursuant to
Section 8.2(c), and thereafter shall be promptly released by the Escrow Agent to
Buyer or Seller, as applicable, pursuant to Section 8.2(c) and the terms of the
Deposit Escrow Agreement.

 

(b)                                 Seller and Buyer agree to execute and be
bound by such other reasonable and customary escrow instructions as may be
necessary or reasonably required by the Escrow Agent or the parties hereto in
order to consummate the purchase and sale contemplated herein, or otherwise to
distribute and pay the funds held in escrow as provided in this Agreement and
the Deposit Escrow Agreement; provided that such escrow instructions are
consistent with the terms of this Agreement and the Deposit Escrow Agreement. 
In the event of any inconsistency between the terms and provisions of such
supplemental escrow instructions and the terms and provisions of this Agreement,
or any inconsistency between the terms and provisions of the Deposit Escrow
Agreement and the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control, absent an express written agreement
between the parties hereto to the contrary which acknowledges this
Section 2.3(b).

 

12

--------------------------------------------------------------------------------


 

Section 2.4                                   Post-Closing Adjustment to
Purchase Price

 

(a)                                  As soon as reasonably practical following
(but not more than 60 days after) the Closing Date, Seller and Buyer shall
jointly prepare an unaudited consolidated balance sheet of the ACBR Entities as
of the Closing Date (the “Closing Balance Sheet”).  The Closing Balance Sheet
will reflect the Adjustments and, except for the Adjustments, will be prepared
in accordance with GAAP and on a basis consistent with the Financial Information
of the ACBR Entities.  The Closing Balance Sheet will set forth the actual
amount of Working Capital of the ACBR Entities as of the Closing Date (the
“Closing Date Working Capital”).

 

(b)                                 The Closing Balance Sheet, including the
Closing Date Working Capital, shall become final and binding upon the parties
unless within 60 days following the Closing Date, Seller and Buyer have been
unable to agree on a final Closing Balance Sheet, including the Closing Date
Working Capital, in which case Seller and Buyer shall negotiate in good faith to
resolve any differences for an additional 30 days.  If by the end of the
additional 30 day period such differences have not been resolved, they shall be
resolved by the Philadelphia, Pennsylvania office of an accounting firm mutually
acceptable to Seller and Buyer, and such firm’s opinion thereon and the
resulting Closing Balance Sheet, including the Closing Date Working Capital,
shall be final, binding and not subject to any appeal.  The fees and expenses of
such accounting firm in connection with any such resolution shall be paid
one-half by Seller and one-half by Buyer.

 

(c)                                  Within 10 days following the final
determination of the Closing Balance Sheet and the Closing Date Working Capital,
a final adjustment to the Purchase Price (the “Final Purchase Price Adjustment”)
shall be made and paid as follows:  (i) if the Closing Date Working Capital is
less than the Estimated Working Capital, then Seller shall promptly pay, or
cause to be paid to Buyer, in cash, an amount equal to the amount of such
difference; and (ii) if the Closing Date Working Capital is greater than the
Estimated Working Capital, then Buyer shall promptly pay, or cause to be paid to
Seller, in cash, an amount equal to the amount of such difference; and

 

(d)                                 As used herein, the term “Working Capital”
means the calculation, using the same methodology set forth on the Reference
Balance Sheet, of the current assets of the ACBR Entities (other than Excluded
Assets) minus the current liabilities of the ACBR Entities as set forth on the
Reference Date Balance Sheet, the Preliminary Closing Balance Sheet and the
Closing Date Balance Sheet, as applicable.

 

(e)                                  Any and all payments required to be made
pursuant to this Section 2.4 shall be made by wire transfer or otherwise in
immediately available funds in accordance with instructions delivered by the
applicable payee to the applicable payor prior to the time such payment is
required to be made.

 

(f)                                    Nothing in this Section 2.4 shall
preclude any party from exercising, or shall adversely affect or otherwise limit
in any respect the exercise of, any right or remedy available to it hereunder
for any misrepresentation or breach of warranty hereunder, but neither Buyer nor
Seller shall have any right to dispute the Closing Balance Sheet, or the Closing
Date Working Capital, or any portion thereof once it has been finally determined
in accordance with Section 2.4(b).

 

Section 2.5                                   Excluded Assets

 

Notwithstanding anything to the contrary contained in this Agreement, the sale
of the Shares shall not include the Excluded Assets and, prior to the Closing,
Seller and its Affiliates shall be entitled to retain or remove from the
Property, as applicable (or cause the ACBR Entities to transfer to Seller and/or
such Affiliates of Seller), in each case, without additional remuneration
therefor, any and all of the

 

13

--------------------------------------------------------------------------------


 

Excluded Assets.  Notwithstanding anything to the contrary contained in this
Agreement, Seller and its Affiliates may retain and use, at their own expense,
archival copies of all of the documents or materials transferred hereunder
(including, without limitation, all customer databases, customer lists and all
historical records of customers of which Seller or its Affiliates will retain
copies and the right to use in connection with their marketing and loyalty
programs or otherwise, subject to the provisions of Section 6.14), in each case,
which (a) are used in connection with Seller’s or its Affiliates’ businesses,
other than the Property, except to the extent prohibited by the FTC Documents,
or (b) Seller in good faith determines it is reasonably likely to need access to
in connection with the defense (or any counterclaim, cross-claim or similar
claim in connection therewith) of any suit, claim, action, proceeding or
investigation against or by the ACBR Entities, Seller or any of its Affiliates
pending or threatened as of the Closing Date.

 

Section 2.6                                   Allocation of Purchase Price

 

Within 60 days following the Closing, Seller will prepare a purchase price
allocation schedule in respect of the AGL Shares, the Jazz Shares, and the
assets represented by the Centroplex Interests, including with respect to the
Centroplex Interests the preparation of Internal Revenue Service Form 8594, and
subject to the review and reasonable approval by Buyer within 30 days after
receipt of such allocation schedule, Buyer and Seller agree to (i) prepare and
file each of their respective Tax Returns on a basis consistent with such
allocation schedule and (ii) unless otherwise required by applicable Law, take
no position inconsistent with such allocation schedule on any applicable Tax
Return, in any audit or proceeding before any taxing authority, in any report
made for tax, financial accounting, or for any other purpose.  Buyer and Seller
shall resolve in good faith any differences with respect to the purchase price
allocation schedule.

 

ARTICLE III

 

CLOSING

 

Section 3.1                                   Closing Date.

 

The closing of the purchase and sale of the Shares provided for in this
Agreement (the “Closing”) shall take place at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP located at 300 South Grand Avenue, Suite 3400, Los
Angeles, California 90071, on a date (the “Closing Date”) to be specified by
Seller and Buyer, which date shall be no later than the fifth business day
following the date on which all conditions to Closing set forth in Article VII
have been satisfied or, if permissible, waived by the party entitled to make
such a waiver, or at such other time as Seller and Buyer may agree.  Subject to
Article VIII, failure to consummate the purchase and sale provided for in this
Agreement on the date and time and at the place determined pursuant to this
Section 3.1 will not result in termination of this Agreement and will not
relieve any party of any obligations under this Agreement.

 

Section 3.2                                   Deliveries at Closing

 

The following documents will be executed and delivered, as applicable, by Seller
and/or Buyer, as described below, at or prior to the Closing:

 

(a)                                  Shares.  At the Closing, Seller shall
deliver or cause to be delivered to Buyer certificates representing the Shares,
duly endorsed (or accompanied by duly executed stock powers) for transfer to
Buyer.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Resignations.  At the Closing, Seller shall
use reasonable efforts to deliver or cause to be delivered to Buyer written
resignations of any and all directors, officers and committee chairpersons of
the ACBR Entities.

 

(c)                                  Purchase Price.  Buyer shall deliver or
cause to be delivered cash in the amount of the Purchase Price pursuant to
Section 2.2.

 

(d)                                 Buyer Certificates.  Buyer shall deliver to
Seller the certificates required by Sections 7.3(a) and (b).

 

(e)                                  Seller Certificates.  Seller shall deliver
to Buyer the certificates required by Sections 7.2(a) and (b).

 

(f)                                    Non-Foreign Affidavit.  Seller (or the
appropriate Affiliate of Seller) shall execute and deliver a Non-Foreign
Affidavit in the form attached hereto as Exhibit B.

 

(g)                                 License Agreement.  Seller and Buyer shall
execute and deliver the form of license agreement attached hereto as Exhibit C
(the “License Agreement”) for the transitional use of the Intellectual Property
set forth therein.

 

(h)                                 ACBR Customer Database.  Seller shall
deliver to Buyer a copy (in either electronic or printed form as reasonably
requested by Buyer) of that portion of the Customer Database that includes the
names and certain key tendencies (with respect to the Property) of customers
listed in the Customer Database who have visited the Property prior to the
Closing (the “ACBR Customer Database”), which ACBR Customer Database shall be in
the format and contain the categories of information set forth on Exhibit H and
which information shall date from approximately mid 2002 to the Closing.

 

(i)                                     Consents.  Seller shall deliver to Buyer
copies of the executed consents and approvals, if any, listed in
Section 4.2(c) of the Seller Disclosure Letter.

 

(j)                                     Other Documents.  Each party shall
deliver any other documents, instruments or agreements which are reasonably
requested by the other party that are reasonably necessary to consummate the
transactions contemplated hereby and have not previously been delivered.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer, except as set forth herein and in the
Disclosure Letter delivered by Seller to Buyer on the date of this Agreement
(the “Seller Disclosure Letter”), as follows:

 

Section 4.1                                   Organization and Qualification of
the ACBR Entities

 

Each of Seller and the ACBR Entities (i) is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation, as the case may be, (ii) has the
requisite corporate, partnership or similar power and authority to own, lease
and operate its properties and to carry on its business as now conducted, and
(iii) is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the property owned, leased or operated by it or the
nature of the business conducted by it makes such qualification or licensing

 

15

--------------------------------------------------------------------------------


 

necessary, except where the failure to be so qualified or licensed and in good
standing would not have an ACBR Material Adverse Effect.

 

Section 4.2                                   Authority; No Conflict; Required
Filings and Consents

 

(a)                                  Each of Seller and the ACBR Entities has
the requisite power and authority to execute and deliver this Agreement and to
consummate the transactions to which it is a party that are contemplated by this
Agreement.  The execution and delivery of this Agreement by each of Seller and
the ACBR Entities and the consummation by each of Seller and the ACBR Entities
of the transactions to which it is a party that are contemplated by this
Agreement have been duly authorized by all necessary action on the part of each
of Seller and the ACBR Entities, respectively.  This Agreement has been duly
executed and delivered by each of Seller and the ACBR Entities, and assuming
this Agreement constitutes the valid and binding obligation of the other parties
hereto, this Agreement constitutes the valid and binding obligation of each of
Seller and the ACBR Entities, enforceable against each of Seller and the ACBR
Entities, respectively, in accordance with its terms, subject, as to
enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereinafter in effect affecting creditors’
rights generally and (ii) general principles of equity.

 

(b)                                 The execution and delivery of this Agreement
by each of Seller and the ACBR Entities does not, and the consummation by each
of Seller and the ACBR Entities of the transactions to which it is a party that
are contemplated by this Agreement will not, (i) conflict with, or result in any
violation or breach of, any provision of the organizational documents of Seller
or any of the ACBR Entities, (ii) result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under, or require a consent or waiver under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture or other agreement to which Seller or any of the ACBR Entities is a
party or otherwise bound, or (iii) subject to the governmental filings and other
matters referred to in Section 4.2(c), contravene, conflict with, or result in a
violation of any of the terms or requirements of, or give any Governmental
Entity or any other Person the right to revoke, withdraw, suspend, cancel,
terminate, or modify any permit, concession, franchise, license, judgment, or
Law applicable to any of the ACBR Entities, except in the case of clauses
(ii) and (iii) for any such breaches, contraventions, rights, conflicts,
violations, defaults, terminations, cancellations, accelerations, losses or
failures to obtain any such consent or waiver which (x) are not, individually or
in the aggregate, reasonably likely to have an ACBR Material Adverse Effect or
(y) would not materially impair or materially delay the Closing.

 

(c)                                  No consent, approval, order or
authorization of, or registration, declaration or filing with any Governmental
Entity is required by or with respect to Seller or any of the ACBR Entities in
connection with the execution and delivery of this Agreement by Seller or any of
the ACBR Entities or the consummation by Seller or any of the ACBR Entities of
the transactions to which it is a party that are contemplated hereby, except for
(i) any approvals or filing of notices required under the Gaming Laws, (ii) such
consents, approvals, orders, authorizations, permits, filings, declarations or
registrations related to, or arising out of, compliance with statutes, rules or
regulations regulating the consumption, sale or serving of alcoholic beverages
or the renaming or rebranding of the operations at the Property, (iii) such
other filings, consents, approvals, orders, authorizations, permits,
registrations and declarations as may be required under the Laws of any
jurisdiction in which Seller or any of the ACBR Entities conducts any business
or owns any assets, the failure of which to make or obtain would not,
individually or in the aggregate, be reasonably likely to have an ACBR Material
Adverse Effect, (iv) the consents, approvals, orders, authorizations,
registrations, permits, declarations or filings listed in Section 4.2(c) of the
Seller Disclosure Letter, and (v) any consents, approvals, orders,
authorizations, registrations, permits, declarations or filings required to be
obtained or made by Buyer or any of its Subsidiaries, Affiliates or key
employees (including, without limitation, under the Gaming Laws).

 

16

--------------------------------------------------------------------------------


 

Section 4.3                                   Capitalization

 

(a)                                  Section 4.3(a) of the Seller Disclosure
Letter sets forth: (a) the authorized capital of each of the ACBR Entities,
(b) the number of issued and outstanding shares of capital stock, limited
liability company interests or partnership interests, as the case may be, of the
ACBR Entities, and (c) the record owners of such shares of capital stock,
limited liability company interests and partnership interests.  On the Closing
Date, Seller will be the record and beneficial owner and holder of all of the
Shares, and AGL and Jazz will be the record and beneficial owner and holder of
all of the Partnership Interests, in each case, free and clear of all
Encumbrances (other than Encumbrances approved in writing or created by Buyer),
and any other limitation or restriction (including any restriction on the right
to vote or sell the same (except for any restrictions on transfer as may be
provided as a matter of Law or any restrictions on ownership as may be provided
under the Gaming Laws) and any agreements, subscriptions, options, warrants,
calls, proxies, commitments or rights (contingent or otherwise) of any character
granting to any person, any interest in or right to vote or acquire from the
holder thereof at any time, or upon the happening of any stated event, any
Shares or Partnership Interests).  All of the Shares and Partnership Interests
have been duly authorized, and all of the AGL Shares and all of the Jazz Shares
are validly issued, fully paid and nonassessable.  The Shares and the
Partnership Interests have not been issued in violation of, and are not subject
to, any preemptive, stock purchase or other rights to acquire equity interests
in any of the ACBR Entities.

 

(b)                                 Other than as set forth in Section 4.3(a) of
the Seller Disclosure Letter, (i) there are no outstanding equity securities of
any of the ACBR Entities, (ii) except for this Agreement, there are no
agreements, arrangements, options, warrants, calls, rights or commitments
relating to the issuance, sale, purchase, exchange, conversion, transfer or
redemption of any equity interests in any of the ACBR Entities, and (iii) none
of the ACBR Entities owns or has any contract to acquire any equity interests of
any person (other than another ACBR Entity) or any direct or indirect equity or
ownership interests in any other business.

 

Section 4.4                                   Financial Statements

 

Section 4.4 of the Seller Disclosure Letter contains a true and complete copy
of: (i) the audited balance sheets as of, and statements of income for the
twelve month periods ending, December 31, 2003 and December 31, 2004, for
Catfish (the “Audited Financial Information”), (ii) the unaudited balance sheets
as of December 31, 2003 and December 31, 2004, and the unaudited statements of
income for each month in the twelve month period ending December 31, 2003 and
December 31, 2004, for each of AGL, Jazz and Centroplex (the “Unaudited
Financial Information”), and (iii) the unaudited monthly statements of income
for the three month period ending on the Reference Date, for each of the ACBR
Entities (the “Monthly Financial Information,” and, collectively with the
Audited Financial Information and the Unaudited Financial Information, the
“Financial Information”).  Except as noted therein and except for normal
period-end adjustments and the lack of footnotes with respect to the Unaudited
Financial Information, the Financial Information was prepared in accordance with
GAAP in effect at the time of such preparation applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes to such
Financial Information) and fairly presented in all material respects the
consolidated financial position of the ACBR Entities as of such date, subject,
in the case of the Unaudited Financial Information, to normally recurring
year-end audit adjustments.  Notwithstanding the foregoing, Buyer acknowledges
that such Financial Information was prepared by Seller or its Affiliates for
internal purposes, reflects allocation of some but not necessarily all costs
incurred by Affiliates of the ACBR Entities for their benefit, and that no
representation or warranty is made that Buyer will be able to operate the
Property for the costs reflected in the Financial Information.

 

17

--------------------------------------------------------------------------------


 

Section 4.5                                   No Undisclosed Liabilities

 

None of the ACBR Entities has any liabilities of any nature required by GAAP to
be reflected on the balance sheet of such ACBR Entity or in the notes thereto,
except (i) liabilities that are reflected in, reserved against or disclosed in
the Financial Information or any of the notes thereto, (ii) liabilities that
were incurred after the Reference Date in the ordinary course of business of the
ACBR Entities, (iii) liabilities that are set forth in Section 4.5 of the Seller
Disclosure Letter or (iv) liabilities that would not have, individually or in
the aggregate, an ACBR Material Adverse Effect.

 

Section 4.6                                   Real Property

 

(a)                                  Section 4.6(a) of the Seller Disclosure
Letter sets forth a list of all real property owned by the ACBR Entities
(collectively, other than the Excluded Property, the “Real Properties”).  Seller
has good and valid fee title to the Real Properties, free and clear of all
Encumbrances, except for Permitted Encumbrances.  None of the ACBR Entities has
received any written notices that any condemnation, eminent domain or similar
proceeding affecting all or any material portion of its respective Real Property
is pending or threatened, which if determined adversely to the ACBR Entities
would reasonably be expected to have, individually or in the aggregate, an ACBR
Material Adverse Effect.  Except as set forth in Section 4.6(a) of the Seller
Disclosure Letter, none of the ACBR Entities has leased or otherwise granted to
any person any leasehold interest in any Real Property.

 

(b)                                 Section 4.6(b) of the Seller Disclosure
Letter sets forth a list of all real property leased by the ACBR Entities as of
the date of this Agreement (collectively, the “Leased Properties”).  Except as
set forth in Section 4.6(b) of the Seller Disclosure Letter, and except as would
not reasonably be expected to have, individually or in the aggregate, an ACBR
Material Adverse Effect, each of the ACBR Entities has a valid leasehold,
license or other interest in its applicable Leased Property, free and clear of
all Encumbrances, except for Permitted Encumbrances.

 

Section 4.7                                   Intellectual Property

 

Section 4.7 of the Seller Disclosure Letter sets forth the registered
Intellectual Property and applications therefor that are owned by the ACBR
Entities and will be transferred to Buyer pursuant to the transactions
contemplated by this Agreement.  To Seller’s knowledge, the ACBR Entities own or
possess adequate and enforceable rights to use such Intellectual Property set
forth in Section 4.7 of the Seller Disclosure Letter.

 

Section 4.8                                   Agreements, Contracts and
Commitments

 

(a)                                  All Contracts to which any of the ACBR
Entities is a party or to which any of the ACBR Entities or any of its
properties is subject or by which any of the ACBR Entities or any of its
properties is bound that are Material Contracts are listed in Section 4.8(a) of
the Seller Disclosure Letter.

 

(b)                                 Except as would not reasonably be expected
to have, individually or in the aggregate, an ACBR Material Adverse Effect, the
Material Contracts are, to the knowledge of Seller, valid and binding
obligations of the applicable ACBR Entity, as the case may be, enforceable by
such ACBR Entity in accordance with their respective terms, subject, as to
enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether enforcement is sought
in equity or at law).

 

(c)                                  Except as set forth in Section 4.8(c) of
the Seller Disclosure Letter, (i) none of the ACBR Entities is (with or without
the lapse of time or the giving of notice, or both) in breach of or in default

 

18

--------------------------------------------------------------------------------


 

under any of the Material Contracts, and (ii) to the knowledge of Seller, no
other party to any of the Material Contracts is (with or without the lapse of
time or the giving of notice, or both) in breach of or in default under any of
the Material Contracts, except, in the case of each of clauses (i) and (ii), for
such breaches or defaults that would not reasonably be expected to have,
individually or in the aggregate, an ACBR Material Adverse Effect.

 

Section 4.9                                   Litigation; Orders

 

Except as set forth in Section 4.9 of the Seller Disclosure Letter, (a) there is
no Proceeding pending or, to the knowledge of Seller, threatened against any of
the ACBR Entities or any of their properties or assets (other than the Excluded
Assets), before any Governmental Entity that would reasonably be expected to
have, individually or in the aggregate, an ACBR Material Adverse Effect, and
(b) there is no Order outstanding against any of the ACBR Entities that would
reasonably be expected to have, individually or in the aggregate, an ACBR
Material Adverse Effect.  To the knowledge of Seller, none of the ACBR Entities
is in default under any Order of any Governmental Entity, except for any such
default or defaults that would not reasonably be expected to have, individually
or in the aggregate, an ACBR Material Adverse Effect.

 

Section 4.10                            Environmental Matters

 

Except as set forth in Section 4.10 of the Seller Disclosure Letter and except
as would not reasonably be expected to have, individually or in the aggregate,
an ACBR Material Adverse Effect, to the knowledge of Seller, (i) the ACBR
Entities are in compliance with all applicable federal, state, and local laws
governing pollution or the protection of the environment (“Environmental Laws”),
(ii) none of the ACBR Entities has received any written notice with respect to
the business of, or any property owned or leased by, any of the ACBR Entities
from any Governmental Entity or third party alleging that the ACBR Entities are
not in compliance with any Environmental Law, and (iii) none of the ACBR
Entities has caused any “release” of a “hazardous substance,” as those terms are
defined in the Comprehensive Environmental Response, Compensation, and Liability
Act, 42 U.S.C. § 9601 et seq., on any real property owned or leased by any of
the ACBR Entities that requires remediation or investigation under Environmental
Laws.  The representations and warranties in this Section 4.10 constitute the
sole representations and warranties concerning environmental matters in this
Agreement.

 

Section 4.11                            Permits; Compliance with Laws

 

(a)                                  The ACBR Entities and, to Seller’s
knowledge, each of their respective directors, officers, Persons performing
management functions similar to officers and partners hold all permits,
registrations, findings of suitability, licenses, variances, exemptions,
certificates of occupancy, orders and approvals of all Governmental Entities
(including all authorizations under Gaming Laws, the Merchant Marine Act of 1920
and the Shipping Act of 1916 and Certificates of Inspection issued by the U.S.
Coast Guard) (collectively “Permits”), necessary to conduct the business and
operations conducted at the Property, except for such Permits, the failure of
which to hold, would not reasonably be expected to have, individually or in the
aggregate, an ACBR Material Adverse Effect (the “ACBR Permits”), each of which
ACBR Permit is in full force and effect in all material respects, and, to
Seller’s knowledge, no event has occurred which permits, or upon the giving of
notice or passage of time or both, would permit, revocation, non-renewal,
modification, suspension, limitation or termination of any ACBR Permit that
currently is in effect, the loss of which either, individually or in the
aggregate, would be reasonably likely to have an ACBR Material Adverse Effect. 
The ACBR Entities, and to Seller’s knowledge, each of their respective
directors, officers, key employees and Persons performing management functions
similar to officers and partners, are in compliance with the terms of the ACBR
Permits, except for such failures to comply which would not, individually or in
the aggregate, be reasonably likely to have an ACBR Material

 

19

--------------------------------------------------------------------------------


 

Adverse Effect.  To Seller’s knowledge, and except as set forth in Section 4.11
of the Seller Disclosure Letter, the businesses conducted by the ACBR Entities
are not being conducted in violation of any applicable Law of any Governmental
Entity (including, without limitation, any Gaming Laws), except for possible
violations which, individually or in the aggregate, do not and would not be
reasonably likely to have an ACBR Material Adverse Effect.  The ACBR Entities
have not received a notice of any investigation or review by any Governmental
Entity with respect to the ACBR Entities or the Property that is pending, and,
to the knowledge of Seller, no investigation or review is threatened, nor has
any Governmental Entity indicated any intention to conduct the same, other than
those the outcome of which would not, individually or in the aggregate, be
reasonably likely to have an ACBR Material Adverse Effect.

 

(b)                                 None of the ACBR Entities or, to Seller’s
knowledge, any of their respective directors, officers, key employees or Persons
performing management functions similar to officers or partners has received any
written claim, demand, notice, complaint, court order or administrative order
from any Governmental Entity in the past three years under, or relating to any
violation or possible violation of any Gaming Laws related to actions or
inactions at the Property which did or would be reasonably likely to result in
fines or penalties of $100,000 or more.  To Seller’s knowledge, there are no
facts, which if known to the regulators under the Gaming Laws will or would be
reasonably likely to result in the revocation, limitation or suspension of any
material license, finding of suitability, registration, permit or approval
related to the ACBR Entities or the Property under the Gaming Laws.

 

Section 4.12                            Labor Matters

 

Except as set forth in Section 4.12 of the Seller Disclosure Letter, (a) there
are no written collective bargaining agreements to which any of the ACBR
Entities is a party or by which any of the ACBR Entities is bound, (b) there is
no labor strike, slowdown, work stoppage or lockout pending, or to the knowledge
of Seller, threatened against any of the ACBR Entities which would be reasonably
likely to have, individually or in the aggregate, an ACBR Material Adverse
Effect, and (c) there is no material unfair labor practice charge or complaint
pending or, to the knowledge of Seller, threatened against any of the ACBR
Entities, before the National Labor Relations Board which would be reasonably
likely to have, individually or in the aggregate, an ACBR Material Adverse
Effect.

 

Section 4.13                            Employee Benefits

 

Section 4.13 of the Seller Disclosure Letter sets forth an accurate and complete
list of all (a) ”employee welfare benefit plans,” within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations thereunder (“ERISA”); (b) ”employee pension
benefit plans,” within the meaning of Section 3(2) of ERISA; and (c) bonus,
stock option, stock purchase, restricted stock, incentive, fringe benefit,
profit-sharing, pension or retirement, deferred compensation, medical, life
insurance, disability, accident, salary continuation, severance, accrued leave,
vacation, sick pay, sick leave, supplemental retirement, unemployment and other
employee benefit plans, programs, agreements and arrangements (whether or not
insured) maintained or contributed to or required to be contributed to by
(i) Seller (with respect to the Property) or (ii) the ACBR Entities (with
respect to the Property) for the benefit of employees employed by any of the
ACBR Entities in the Property’s business (the “Property Employees”) or employees
employed in the Property’s business that have entered into management contracts
with Seller (the “Argosy Property Employees”).  The plans, programs, agreements
and arrangements described in the preceding sentence are sometimes referred to
herein as the “Property Benefit Plans.”

 

20

--------------------------------------------------------------------------------


 

Section 4.14                            Brokers

 

Except for Bear, Stearns & Co. Inc. (the “Broker”), none of Seller, the ACBR
Entities nor any of their respective Affiliates or Representatives has employed
any broker, financial advisor or finder or incurred any Liability for any
brokerage fees, commissions or finder’s fees in connection with the transactions
contemplated by this Agreement.  Seller shall be solely obligated to pay Broker
any and all fees, commissions and finder fees in connection with this
transaction.  The provisions of this Section 4.14 shall survive the Closing or
earlier termination of this Agreement.

 

Section 4.15                            Taxes

 

There is no tax sharing agreement that will require any payment by the ACBR
Entities after the Closing Date.  There are no Encumbrances for Taxes except for
Permitted Encumbrances.

 

Section 4.16                            Insurance

 

The insurance policies maintained by Seller, the ACBR Entities or their
respective Affiliates in respect of the Property insure against risks and
liabilities customary in the industry.

 

Section 4.17                            Vessel

 

(a)                                  The Vessel is currently documented with the
United States Coast Guard.  Seller has good and merchantable title to the Vessel
free and clear of all Encumbrances except Permitted Encumbrances.  The Seller
does not make any representations or warranties as to the condition or
seaworthiness of the Vessel.

 

(b)                                 Each of Seller and the ACBR Entities is, and
on the Closing Date, will be, a citizen of the United States, within the meaning
of Section 2 of the Shipping Act, 1916, as amended (“Shipping Act”), and the
Vessel is U.S. flagged, U.S. built and fully qualified to engage in the
coastwise trade of the United States.  To Seller’s and ACBR Entities’ knowledge
(i) at no time has the Vessel been sold, leased or chartered to a person other
than a citizen of the United States within the meaning of the Shipping Act, and
(ii) at no time has the Vessel been flagged, documented, registered or operated
under the authority or registry of a country other than the United States.

 

Section 4.18                            Computer Software

 

Section 4.18 of the Seller Disclosure Letter sets forth a true and correct list
of all material computer software used at the Property by the ACBR Entities that
is intended to continue to be available for use by the ACBR Entities following
the Closing (the “Assumed Software”).

 

Section 4.19                            Personal Property

 

Except for Permitted Encumbrances and excluding the Excluded Assets, the ACBR
Entities have good and valid title to, or an adequate leasehold interest in, or
other legal right to, all tangible personal property necessary to conduct its
business as presently conducted, except as would not have an ACBR Material
Adverse Effect.  Notwithstanding anything contained in this Section 4.19, the
representations contained herein do not concern the Real Properties, the Leased
Properties or the Intellectual Property, which are the subject of the
representations in Sections 4.6 and 4.7, respectively.

 

21

--------------------------------------------------------------------------------


 

Section 4.20                            Property and Assets Sufficient for
Conduct of Business

 

Subject to the terms of the License Agreement, the Transition Services Agreement
and Section 6.16, the Property and other assets and rights of the ACBR Entities,
other than the Excluded Assets, constitute all of the assets, properties, and
rights required for the operation of the business of the ACBR Entities
substantially in the manner as it is presently operated.

 

Section 4.21                            No Other Representations

 

Except for the representations and warranties made by Seller that are contained
in this Article IV and in the Seller Disclosure Letter, none of Seller or the
ACBR Entities, nor any other person or entity acting on behalf of Seller or the
ACBR Entities, makes any representations or warranty, express or implied, and
the Sellers hereby disclaim any other representations and warranties made by
Seller, or any of their respective officers, directors, employees, shareholders,
controlling persons, Affiliates, agents, advisors or other representatives, with
respect to the execution and delivery of this Agreement or the transactions
contemplated hereby, notwithstanding the delivery or disclosure to any of them
or their respective representatives of any documentation or other information
with respect to any one or more of the foregoing.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT GUARANTOR

 

Each of Buyer and Parent Guarantor represents and warrants to Seller, except as
set forth herein and in the Disclosure Letter delivered by Buyer to Seller on
the date of this Agreement (the “Buyer Disclosure Letter”), as follows:

 

Section 5.1                                   Organization and Qualification of
Buyer and Parent Guarantor

 

Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Louisiana.  Buyer will, upon the
consummation of the transactions contemplated by this Agreement, have all
necessary power and authority to own, lease and operate the Property and to
carry on the business of the ACBR Entities as now conducted.  Parent Guarantor
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada.

 

Section 5.2                                   Authority; No Conflict; Required
Filings and Consents

 

(a)                                  Each of Buyer and Parent Guarantor has the
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions to which it is a party that are contemplated by this
Agreement.  The execution and delivery of this Agreement by each of Buyer and
Parent Guarantor and the consummation by each of Buyer and Parent Guarantor of
the transactions to which it is a party that are contemplated by this Agreement
have been duly authorized by all necessary action on the part of each of Buyer
and Parent Guarantor, respectively.  This Agreement has been duly executed and
delivered by each of Buyer and Parent Guarantor, and assuming this Agreement
constitutes the valid and binding obligation of the other parties hereto, this
Agreement constitutes the valid and binding obligation of each of Buyer and
Parent Guarantor, enforceable against each of Buyer and Parent Guarantor,
respectively, in accordance with its terms, subject, as to enforcement, to
(i) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereinafter in effect affecting creditors’ rights generally and
(ii) general principles of equity.

 

22

--------------------------------------------------------------------------------


 

(b)                                 The execution and delivery of this Agreement
by each of Buyer and Parent Guarantor does not, and the consummation by each of
Buyer and Parent Guarantor of the transactions to which it is a party that are
contemplated by this Agreement will not, (i) conflict with, or result in any
violation or breach of, any provision of the organization documents of Buyer or
Parent Guarantor, respectively, (ii) result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under, or require a consent or waiver under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture or other agreement to which Buyer or Parent Guarantor, respectively,
is a party or otherwise bound, or (iii) subject to the governmental filings and
other matters referred to in Section 5.2(c), contravene, conflict with, or
result in a violation of any of the terms or requirements of, or give any
Governmental Entity or any other Person the right to revoke, withdraw, suspend,
cancel, terminate, or modify any permit, concession, franchise, license,
judgment, or Law applicable to Buyer or Parent Guarantor, respectively, or any
of its properties or assets.

 

(c)                                  No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required by or with respect to Buyer or Parent Guarantor in connection
with the execution and delivery of this Agreement by Buyer or Parent Guarantor,
respectively, or the consummation by Buyer or Parent Guarantor, respectively, of
the transactions to which it is a party that are contemplated hereby, except for
(i) any approvals or filing of notices required under the Gaming Laws, (ii) such
consents, approvals, orders, authorizations, permits, filings, declarations or
registrations related to, or arising out of, compliance with statutes, rules or
regulations regulating the consumption, sale or serving of alcoholic beverages
or the renaming or rebranding of the operations at the Property owned and
operated by Buyer, (iii) such other filings, consents, approvals, orders,
authorizations, permits, registrations and declarations as may be required under
the Laws of any jurisdiction in which Buyer or Parent Guarantor, respectively,
conducts any business or owns any assets, and (iv) any consents, approvals,
orders, authorizations, registrations, permits, declaration or filings required
to be obtained or made by Seller, any of the ACBR Entities or any of their
Affiliates or key employees (including, without limitation, under the Gaming
Laws).

 

Section 5.3                                   Brokers

 

Except as set forth in Section 5.3 of the Buyer Disclosure Letter, none of Buyer
nor any of its Affiliates or Representatives has employed any broker, financial
advisor or finder or incurred any Liability for any brokerage fees, commissions
or finder’s fees in connection with the transactions contemplated by this
Agreement.

 

Section 5.4                                   Financing

 

Buyer and Parent Guarantor have as of the date hereof and will have available on
the Closing Date sufficient funds to enable Buyer to pay the Purchase Price, and
all fees and expenses necessary or related to the consummation of the
transactions contemplated by this Agreement.

 

Section 5.5                                   Licensability of Principals

 

Neither Buyer nor any of its Representatives or Affiliates has ever been denied,
or had revoked, a gaming license by a Governmental Entity or Gaming Authority. 
Buyer and each of its Representatives and Affiliates is in good standing in each
of the jurisdictions in which Buyer or any of its Affiliates owns or operates
gaming facilities.  There are no facts, which if known to the regulators under
the Gaming Laws, that would (a) be reasonably likely to result in the denial,
revocation, limitation or suspension of a gaming license or (b) result in a
negative outcome to any finding of suitability proceedings currently pending, or
under the suitability proceedings necessary for the consummation of this
Agreement.

 

23

--------------------------------------------------------------------------------


 

Section 5.6            Compliance with Gaming Laws

 

(a)           Buyer, and  each of its directors, officers, key employees and
Persons performing management functions similar to officers and partners hold
all Permits necessary to conduct the business and operations of Buyer (the
“Buyer Permits”), each of which Buyer Permit is in full force and effect in all
material respects and, to Buyer’s knowledge, no event has occurred which
permits, or upon the giving of notice or passage of time or both would permit,
revocation, non-renewal, modification, suspension, limitation or termination of
any Buyer Permit that currently is in effect the loss of which either,
individually or in the aggregate, would be reasonably likely to have a Buyer
Material Adverse Effect.  Buyer, and to Buyer’s knowledge, each of its
directors, officers, key employees and Persons performing management functions
similar to officers and partners are in compliance with the terms of the Buyer
Permits, except for such failures to comply, which singly or in the aggregate,
would not, individually or in the aggregate, be reasonably likely to have a
Buyer Material Adverse Effect.  Buyer has not received notice of any
investigation or review by any Governmental Entity under any Gaming Law with
respect to Buyer or any of its Affiliates that is pending, and, to the knowledge
of Buyer, no investigation or review is threatened, nor has any Governmental
Entity indicated any intention to conduct the same, other than those the outcome
of which would not, individually or in the aggregate, be reasonably likely to
have a Buyer Material Adverse Effect.

 

(b)           Neither Buyer, nor any director, officer, key employee or partner
of Buyer or their Affiliates has received any written claim, demand, notice,
complaint, court order or administrative order from any Governmental Entity in
the past three years under, or relating to any violation or possible violation
of any Gaming Laws which did or would be reasonably likely to result in fines or
penalties of $100,000 or more.  To the knowledge of Buyer, there are no facts,
which if known to the regulators under the Gaming Laws will or could reasonably
be expected to result in the revocation, limitation or suspension of a material
license, finding of suitability, registration, permit or approval of them, or
any of their officers, directors, key employees or Persons performing management
functions similar to an officer or partner, or limited partner under any Gaming
Laws.  Neither Buyer nor any officer, director, key employee or Person
performing any management functions similar to an officer or partner of Buyer or
their Affiliates, has suffered a suspension or revocation of any Buyer Permit
held under the Gaming Laws.

 

Section 5.7            Purchase For Investment

 

Buyer is acquiring the Shares for its own account and for investment purposes,
and not with a view to, or for offer or sale in connection with, any
distribution of the Shares.  Buyer (i) is knowledgeable, sophisticated and
experienced in business and financial matters and fully understands the
limitations on transfer, and (ii) is an “accredited investor” as such term is
defined in Rule 501(a) of Regulation D under the Securities Act.

 

Section 5.8            Investigation by Buyer; Seller’s Liability

 

Buyer acknowledges and agrees that it has conducted its own independent
investigation, review and analysis of the business, operations, assets,
liabilities, results of operations, financial condition, software, technology
and prospects of the Property and the ACBR Entities, which investigation, review
and analysis was done by Buyer and its Affiliates and, to the extent Buyer
deemed appropriate, by Buyer’s Representatives.  Without limitation of the
foregoing, Buyer acknowledges that the Purchase Price has been negotiated based
on Buyer’s express agreement that there would be no contingencies (financial or
otherwise) to Closing other than the conditions set forth in Article VII.  Buyer
acknowledges that, should the Closing occur, Buyer will acquire the Property and
the ACBR Entities and their respective properties, assets and liabilities in an
“As Is” condition and on a “Where Is” basis, as set

 

24

--------------------------------------------------------------------------------


 

forth in Section 10.1, without any representation or warranty of any kind,
express or implied, except such representations and warranties expressly set
forth in this Agreement.  Further, without limiting any representation, warranty
or covenant of Seller or the ACBR Entities expressly set forth herein, Buyer
acknowledges that it has waived and hereby waives as a condition to Closing any
further due diligence reviews, inspections or examinations with respect to the
Property or the ACBR Entities, including, without limitation, with respect to
engineering, environmental, title, survey, financial, operational, regulatory
and legal compliance matters.

 

Section 5.9            Litigation

 

There are no Proceedings pending or, to Buyer’s knowledge, threatened against
Buyer before any Governmental Entity, which, if determined adversely, could
prevent or materially delay Buyer from completing any of the transactions
contemplated by this Agreement.

 

Section 5.10         Citizenship

 

On the Closing Date, Buyer is a citizen of the United States, within the meaning
of Section 2 of the Shipping Act.

 

ARTICLE VI

 

COVENANTS

 

Section 6.1            Conduct of Business of the ACBR Entities

 

(a)           During the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement and the Closing, subject
to the limitations set forth below, Seller shall cause the ACBR Entities to
carry on their business in the ordinary course in substantially the same manner
as previously conducted, pay their debts and Taxes when due (subject to good
faith disputes over such debts or Taxes), and, to the extent consistent with the
operation of the Property in the ordinary course of business, use reasonable
best efforts to preserve intact their present business organization, keep
available the services of their present officers and key employees and preserve
their relationships with customers, suppliers, distributors, and others having
business dealings with them, in each case, except to the extent that Buyer shall
otherwise consent in writing, which consent shall not be unreasonably withheld. 
Notwithstanding the foregoing, Seller’s obligations to comply with this
Section 6.1(a) shall be subject to the limitations set forth in the FTC
Documents and Section 6.1(f) below.

 

(b)           Without limiting the generality of the foregoing, except (i) as
expressly contemplated by this Agreement, (ii) as is required by, or necessary
pursuant to, the FTC Documents to maintain the viability and marketability of
the Property and to prevent the destruction, removal, wasting, deterioration, or
impairment of the Property, except for ordinary wear and tear (including, but
not limited to, regular repair and maintenance efforts, continuation of any
planned capital expenditures, and marketing and promotional programs), but
subject to Section 6.1(f) below, (iii) as disclosed in Section 6.1(b) of the
Seller Disclosure Letter, or (iv) with respect to the Excluded Assets, which
Excluded Assets Seller and its Affiliates shall be entitled to retain, and the
ACBR Entities shall transfer to Seller and/or such Affiliates of Seller on or
prior to the Closing as provided in Section 2.5, during the period from the date
of this Agreement and continuing until the earlier of the termination of this
Agreement and the Closing, without the written consent of Buyer (which consent
shall not be unreasonably withheld), Seller agrees that it shall not cause the
ACBR Entities to:

 

25

--------------------------------------------------------------------------------


 

(i)            sell, pledge, lease, dispose of, grant, encumber or otherwise
authorize the sale, pledge, disposition, grant or Encumbrance of the Property
except for (1) sales of current assets in the ordinary course of business in
connection with the operation of the Property, (2) sales of equipment and other
non-current assets in the ordinary course of business in connection with the
operation of the Property or (3) other sales which do not exceed, either
individually or in the aggregate, the amounts set forth in
Section 6.1(b)(i)(3) of the Seller Disclosure Letter;

 

(ii)           incur any material Liabilities, except in the ordinary course of
business; or make or agree to make any capital expenditures, other than capital
expenditures that are made in the ordinary course of business consistent with
past practice (as determined by the ACBR Entities without interference by the
Seller) and that are made (x) substantially in accordance with the levels (in
dollars), categories and timing for capital expenditures contained in the 2005
capital expenditure budget attached to Section 6.1(b)(ii) of the Seller
Disclosure Letter or (y) otherwise consistent with the ACBR Entities’ past
practice and operating strategy and, in the case of this clause (y) in an
aggregate amount that does not exceed the amount set forth in
Section 6.1(b)(ii) of the Seller Disclosure Letter;

 

(iii)          modify, amend or terminate any of the Material Contracts or
waive, release or assign any rights or claims, except in the ordinary course of
business or as required by applicable Law;

 

(iv)          except in the ordinary course of business, subject the Property to
any Encumbrance, other than Permitted Encumbrances;

 

(v)           fail to maintain the existing insurance coverage of all types
relating to the Property (however, in the event any such coverage shall be
terminated or lapse, to the extent available at reasonable cost, the ACBR
Entities may procure substantially similar substitute insurance policies which
in all material respects are in at least such amounts and against such risks as
are currently covered by such policies);

 

(vi)          except (x) in the ordinary course of business or (y) as may be
required by Contract, award or increase any bonuses, salaries, or other
compensation to any member, director, officer, or Property Employee, or enter
into any employment, severance, or similar Contract with any member, director,
officer, or Property Employee; or

 

(vii)         enter into a Contract to do any of the foregoing, or to authorize
or announce an intention to do any of the foregoing.

 

(c)           Notwithstanding anything in this Agreement (including the
restrictions set forth in Sections 6.1(a) and (b)), but subject to
Section 6.1(f) below, nothing herein shall preclude Seller, the ACBR Entities or
any of their respective Affiliates from taking any action that is required by,
or necessary pursuant to, the FTC Documents to maintain the viability and
marketability of the Property and to prevent the destruction, removal, wasting,
deterioration, or impairment of the Property, except for ordinary wear and tear
(including, but not limited to, regular repair and maintenance efforts,
continuation of any planned capital expenditures, and marketing and promotional
programs), or any action that Seller or Penn in good faith determines is
reasonably required in order to consummate the transactions contemplated
thereby.

 

(d)           On or before the Closing Date, Seller shall terminate or cause to
be terminated any tax sharing agreement solely among or between any ACBR
Entities and Seller.

 

(e)           For purposes of this Section 6.1, “ordinary course of business” or
“ordinary course” shall mean the ordinary course of business of the ACBR
Entities, Seller or Penn.

 

26

--------------------------------------------------------------------------------


 

(f)            None of Section 6.1(c), clause (ii) of the first paragraph of
Section 6.1(b) or the last sentence of Section 6.1(a) (collectively, the “FTC
Provisions”) shall permit Seller to create any liability other than a current
liability or create any post-Closing obligation of the ACBR Entities or Buyer,
in each case, unless otherwise permitted or not prohibited by the provisions of
this Section 6.1 other than the FTC Provisions.  If, pursuant to the FTC
Provisions, Seller creates any liability other than a current liability or
creates any post-Closing obligation of the ACBR Entities or Buyer, then, in each
such case, the parties agree that such liability or obligation shall be
reflected as a current liability for purposes of calculating Working Capital.

 

Section 6.2            Cooperation; Notice; Cure

 

Subject to compliance with applicable Law (including, without limitation,
antitrust Laws and Gaming Laws), from the date hereof until the Closing, Seller
and Buyer shall confer on a regular and frequent basis with one or more
representatives of the other party to report on the general status of ongoing
operations of the Property.  Seller and Buyer shall promptly notify each other
in writing of, and will use reasonable best efforts to cure before the Closing
Date, any event, transaction or circumstance, as soon as practical after it
becomes known to such party, that causes or will cause any covenant or agreement
of Seller or Buyer under this Agreement to be breached in any material respect
or that renders or will render untrue in any material respect any representation
or warranty of Seller or Buyer contained in this Agreement.  Nothing contained
in Section 6.1 shall prevent Seller from giving such notice, using such efforts
or taking any action to cure or curing any such event, transaction or
circumstance.  No notice given pursuant to this Section 6.2 shall have any
effect on the representations, warranties, covenants or agreements contained in
this Agreement for purposes of determining satisfaction of any condition
contained herein.

 

Section 6.3            No Solicitation

 

Subject to obligations imposed by applicable Law, prior to the earlier of the
Closing and the termination of this Agreement in accordance with Section 8.1,
Seller shall not and shall cause the  ACBR Entities not to, directly or
indirectly, through any of their respective officers, directors, employees,
financial advisors, agents or other representatives (collectively,
“Representatives”) (i) solicit or initiate any inquiries or proposals that
constitute, or could reasonably be expected to lead to, an Acquisition Proposal
with respect to the ACBR Entities, (ii) engage in negotiations with any Person
(or group of Persons) other than Buyer or its respective Affiliates concerning,
or (iii) provide any non-public information to any person or entity relating to,
any Acquisition Proposal, in the case of each of clauses (i), (ii) and (iii),
except to the extent that the Board of Directors of Seller reasonably determines
in good faith that such actions would be required for directors of Seller to
comply with, or that failure to take such actions could reasonably be expected
to constitute a failure to comply with, their respective fiduciary duties under
applicable Laws.

 

Section 6.4            Employee Matters

 

(a)           Prior to the Closing, Buyer shall consider causing the ACBR
Entities to make written offers of employment to all Argosy Property Employees,
and, to the extent any such offers are made, such offers shall remain open for
at least ten days from the date on which they are delivered to such Argosy
Property Employees, and which offers, in the exercise of each Argosy Property
Employee’s sole discretion, may be accepted (any accepted offer becoming
effective as of the Closing) or rejected by such Argosy Property Employee.  In
the event that an Argosy Property Employee elects not to accept such offer or
such offer is not made to such Argosy Property Employee, such Argosy Property
Employee shall continue to be employed by Seller or its Affiliates on the same
terms and conditions, subject to such Argosy Property Employee and Seller or its
Affiliates mutually agreeing on a new position for such

 

27

--------------------------------------------------------------------------------


 

employee.  All Property Employees who are employed by the ACBR Entities in the
Property’s business as of the Closing shall continue as employees of the ACBR
Entities as of the Closing and, together with all Argosy Property Employees who
are offered and accept employment with the ACBR Entities, shall be referred to
herein as “Transferred Employees.”

 

(b)           For a period of at least one year immediately following the
Closing Date, Buyer shall provide benefits to each Transferred Employee
remaining employed by the ACBR Entities that are, in the aggregate, at least as
favorable as those provided to similarly situated employees of Affiliates of
Buyer.

 

(c)           From and after the Closing Date, Buyer shall honor in accordance
with their respective terms (as in effect on the date of this Agreement), all
the employment, severance and termination agreements disclosed in Section 4.13
of the Seller Disclosure Letter with respect to all Transferred Employees.  With
respect to Transferred Employees who have been designated as Key Employees under
the Argosy Gaming Company Corporate and Key Employee Severance Pay Plan (the
“Severance Plan”), for a period of at least one year immediately following the
Closing Date, Buyer shall honor the Severance Plan in accordance with its terms
as in effect on the date of this Agreement for a period of at least one year
immediately following the Closing Date.

 

(d)           With respect to any employee or employee benefit plan, program or
arrangement maintained by Buyer, for all purposes of determining eligibility to
participate and vesting, and (with respect only to any severance plan, program
or arrangement) for purposes of benefit accrual, a Transferred Employee’s
service with the ACBR Entities or Seller shall be treated as service with Buyer;
provided, however, that such service need not be recognized to the extent that
such recognition would result in any duplication of benefits.

 

(e)           Buyer shall waive, or cause to be waived, to the extent permitted
by Buyer’s benefit plans, any pre-existing condition limitation under any
welfare benefit plan maintained by Buyer or any of its Affiliates in which
Transferred Employees (and their eligible dependents) will be eligible to
participate from and after the Closing, except to the extent such pre-existing
condition limitation would have been applicable under the comparable Property
Benefit Plan immediately prior to the Closing.  Buyer shall recognize the dollar
amount of all expenses incurred by each Transferred Employee (and his or her
eligible dependents) during the calendar year in which the Closing occurs for
purposes of satisfying such year’s deductible and co-payment limitations under
the relevant welfare benefit plans in which they will be eligible to participate
from and after the Closing, to the extent such deductibles and co-payments
credits are permitted by Buyer’s benefit plans.

 

(f)            Buyer shall not, and shall cause each of its Affiliates not to,
at any time during the ninety (90) days following the Closing Date, effectuate a
“plant closing” or “mass layoff,” as those terms are defined in the WARN Act,
affecting in whole or in part any site of employment, facility, operating unit
or employee of Seller, without complying fully with the notice requirements and
other provisions of the WARN Act, and Buyer shall give concurrent notice to
Seller in the event that Buyer of any of its Affiliates effectuates any of the
foregoing.  Buyer agrees that from and after the Closing Date, Buyer shall be
responsible for any notification required under the WARN Act with respect to the
Transferred Employees.

 

(g)           Notwithstanding anything to the contrary in this Section 6.4,
(i) Seller and Buyer each shall pay one-half of any retention bonuses required
to be paid pursuant to the Argosy Gaming Company Retention Bonus Plan (other
than any retention bonuses payable to Frank Quigley), and (ii) Seller shall pay
100% of any amounts required to be paid to Frank Quigley, as a result of the
consummation of the transactions contemplated by this Agreement or his
termination by Seller, pursuant to (x) the Argosy Gaming Company Retention Bonus
Plan and (y) the Argosy Gaming Company Corporate and Key

 

28

--------------------------------------------------------------------------------


 

Employee Severance Plan pursuant to the modification to Seller offer letter to
Frank Quigley dated May 16, 2005.

 

Section 6.5            Access to Information and the Property

 

(a)           Upon reasonable notice, subject to applicable Law, including
without limitation, antitrust Laws and Gaming Laws, Seller shall permit Buyer’s
Representatives to have reasonable access, during normal business hours during
the period from the date hereof to the Closing, to the Property and to all of
the ACBR Entities’ respective personnel, properties, books, Property Benefit
Plans, insurance records, Tax Returns, Contracts and records, in each case,
other than any information pertaining to Excluded Assets, as Buyer may
reasonably request (collectively, the “Inspection”); provided, however, that
(i) Buyer shall provide Seller and the ACBR Entities with at least twenty-four
hours’ prior written notice of any Inspection; (ii) if Seller or any of the ACBR
Entities so requests, Buyer’s Representatives shall be accompanied by a
Representative of Seller or the ACBR Entities; (iii) Buyer shall not initiate
contact with employees or other representatives of Seller or the ACBR Entities
other than Seller’s or the ACBR Entities’ Representatives or other individuals
designated by any of Seller’s or the ACBR Entities’ Representatives without the
prior written consent of Seller’s or the ACBR Entities’ Representatives, which
consent shall not be unreasonably withheld or delayed; (iv) Buyer’s
Representatives shall not be entitled to perform any physical testing of any
nature with respect to any portion of the Property without Seller’s prior
written consent, which consent may be withheld if in the judgment of Seller’s
Representatives such testing would interfere with the operation of the business
conducted at the Property; (v) Buyer shall not unduly interfere with the
operation of the business conducted at the Property; (vi) Buyer shall, at its
sole cost and expense, promptly repair any damage to the Property or any other
property owned by a Person other than Buyer arising from or caused by such
Inspection, and shall reimburse Seller for any loss arising from or caused by
any Inspection, and restore the Property or such other third-party property to
substantially the same condition as existed prior to such Inspection, and shall
indemnify, defend and hold harmless the ACBR Entities, Seller and their
respective Affiliates from and against any personal injury or property damage
claims, liabilities, judgments or expenses (including reasonable attorneys’
fees) incurred by any of them arising or resulting therefrom; and (vii) in no
event shall the results of any such Inspection or Buyer’s satisfaction therewith
be a condition to Buyer’s obligations hereunder, it being the intent of Buyer to
purchase the Property in an “As Is” condition and on a “Where Is” basis as set
forth in Section 10.1.  Buyer will hold and cause its Representatives to hold
any such information furnished to it by Seller, which is nonpublic in confidence
in accordance with (x) the confidentiality agreement dated April 26, 2005
between Penn and Buyer (the “Penn Confidentiality Agreement”), and (y) the
confidentiality agreement dated April 26, 2005 between Seller and Buyer (the
“Seller Confidentiality Agreement” and, together with the Penn Confidentiality
Agreement, the “Confidentiality Agreements”).  The Confidentiality Agreements
shall survive the Closing and continue in full force and effect thereafter. 
Notwithstanding anything to the contrary, in the event any proprietary
information or knowledge relating to an Excluded Asset is obtained, revealed or
otherwise made known to Buyer, Buyer shall not reveal, disclose, employ or
otherwise use any such proprietary information and will hold such information in
confidence in accordance with the Confidentiality Agreements.  No information or
knowledge obtained in any investigation pursuant to this Section 6.5 shall
affect or be deemed to modify any representation or warranty contained in this
Agreement or the conditions to the obligations of the parties to consummate the
transactions contemplated herein.

 

(b)           Following the Closing, upon reasonable notice, Buyer and Seller
shall (and shall cause their respective Affiliates and Representatives
(including, in the case of Buyer, the ACBR Entities) to) provide the other
parties hereto and their respective Affiliates and Representatives with
reasonable access and duplicating rights, during normal business hours, to all
of Buyer’s, the ACBR Entities, and Seller’s  personnel, properties, books, Tax
Returns, insurance records, Property Benefit Plans, contracts, commitments and
records included in or related to the ACBR Entities, the Property, the Argosy
Property

 

29

--------------------------------------------------------------------------------


 

Employees or the Property Employees and shall cooperate with the requesting
party, as reasonably necessary for such requesting party to pursue any
Proceeding relating to the claims in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, any suit,
claim, action, proceeding or investigation related to the Excluded Assets and
any current or former Argosy Property Employees or Property Employees. 
Notwithstanding the foregoing, no party shall be required to provide any
information which (i) it reasonably believes it may not provide to the
requesting party or its respective Affiliates and Representatives by reason of
applicable Law or by a confidentiality agreement with a third party, and if, in
the case of a confidentiality agreement, the non-requesting party has used
reasonable best efforts to obtain the consent of such party to such disclosure,
or (ii) constitutes information protected by the attorney/client and/or attorney
work product privilege.  If any material is withheld by the non-requesting party
pursuant to the immediately preceding sentence, such non-requesting party shall
inform the requesting party as to the general nature of the material which is
being withheld.

 

Section 6.6            Governmental Approvals

 

(a)           Subject to Section 6.1(c), Parent Guarantor, Buyer and Seller
shall cooperate with each other and use their respective best efforts to (i) as
promptly as practicable, take, or cause to be taken, all appropriate action, and
do or cause to be done, all things necessary, proper or advisable under
applicable Law or otherwise to consummate and make effective the transactions
governed by this Agreement as promptly as practicable and to permit Buyer to own
the Shares, and the ACBR Entities to operate the Property, in each case, after
the Closing in substantially the same manner as owned and operated by Seller and
its subsidiaries prior to the Closing, (ii) obtain all Gaming Approvals,
(iii) obtain from any Governmental Entities any consents, licenses, permits,
waivers, approvals, authorizations or orders required (A) to be obtained or made
by the ACBR Entities, Seller or Buyer or any of their respective Affiliates or
any of their respective Representatives and (B) to avoid any action or
proceeding by any Governmental Entity, in connection with the authorization,
execution and delivery of this Agreement and the consummation of the
transactions governed herein, and (iv) make all necessary filings, and
thereafter make any other required submissions with respect to this Agreement,
as required under (A) any applicable federal or state securities Laws, (B) the
Gaming Laws, (C) antitrust laws, including the Hart-Scott-Rodino Improvements
Act of 1976 (the “HSR Act”), and (D) any other applicable Law (the Gaming
Approvals and the other consents, licenses, permits, waivers, approvals,
authorizations, orders, filings and other submissions referred to in clauses
(ii) through (iv), collectively, the “Governmental Approvals”), and to comply
with the terms and conditions of all such Governmental Approvals.  The parties
hereto and their respective Representatives and Affiliates shall file within ten
days after the date hereof, all required initial applications and documents in
connection with obtaining the Governmental Approvals (including without
limitation under applicable Gaming Laws) and shall act diligently and promptly
to pursue the Governmental Approvals and shall cooperate with each other in
connection with the making of all filings referenced in the preceding sentence,
including providing copies of all such documents to the non-filing party and its
advisors prior to filing and, if requested, to accept all reasonable additions,
deletions or changes suggested in connection therewith.  Buyer and Seller shall
use reasonable best efforts to schedule and attend any hearings or meetings with
Governmental Entities to obtain the Governmental Approvals as promptly as
possible.  Buyer and Seller shall have the right to review in advance and, to
the extent practicable, each will consult the other parties hereto on, in each
case, subject to applicable Laws relating to the exchange of information
(including, without limitation, antitrust laws and any Gaming Laws), all the
information relating to Buyer, Seller or the ACBR Entities, as the case may be,
and any of their respective Affiliates or Representatives which appear in any
filing made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the transactions governed by this
Agreement.  Without limiting the foregoing, Buyer and Seller will notify the
other parties hereto promptly of the receipt of comments or requests from
Governmental Entities relating to Governmental

 

30

--------------------------------------------------------------------------------


 

Approvals, and will supply the other party with copies of all correspondence
between the notifying party or any of its Representatives and Governmental
Entities with respect to Governmental Approvals.

 

(b)           Without limiting Section 6.6(a), Parent Guarantor, Buyer and
Seller shall:

 

(i)            each use its reasonable best efforts to avoid the entry of, or to
have vacated or terminated, any decree, order, or judgment that would restrain,
prevent or delay the Closing, on or before the Outside Date, including defending
through litigation on the merits any claim asserted in any court by any Person;

 

(ii)           each use its reasonable best efforts to avoid or eliminate each
and every impediment under any antitrust, competition or trade regulation Law
that may be asserted by any Governmental Entity with respect to the Closing so
as to enable the Closing to occur as soon as reasonably possible (and in any
event no later than the Outside Date), including implementing, contesting or
resisting any litigation before any court or quasi-judicial administrative
tribunal seeking to restrain or enjoin the Closing; provided, however, that
Buyer and its Affiliates shall not be required to (and, except as required by
the FTC Documents, nothing in this Agreement shall require Seller, Penn, the
ACBR Entities or any of their respective Affiliates to) enter into or commit to
any divestitures, licenses or hold separate or similar arrangements with respect
to its, or their respective assets or conduct of business arrangements, to the
extent necessary to obtain any approval from a Governmental Entity required to
consummate the transactions contemplated hereby; and

 

(iii)          cooperate with each other and each use its best efforts to, as
promptly as practicable, take, or cause to be taken, all appropriate action, and
to do or cause to be done, all things required by, or necessary, proper or
advisable under applicable Law or otherwise (including, in the case of Buyer,
all things reasonably requested by Seller) to carry out the terms, intent and
purposes of, the FTC Documents.

 

(c)           Buyer and Seller shall promptly advise each other upon receiving
any communication from any Governmental Entity whose consent or approval is
required for consummation of the transactions governed by this Agreement which
causes such party to reasonably believe that there is a reasonable likelihood
that such consent or approval from such Governmental Entity will not be obtained
or that the receipt of any such approval will be materially delayed.  Buyer and
Seller shall use their reasonable best efforts to take, or cause to be taken,
all actions reasonably necessary to defend any lawsuits or other legal
proceedings challenging this Agreement or the consummation of the transactions
governed by this Agreement, seeking to prevent the entry by any Governmental
Entity of any decree, injunction or other order challenging this Agreement or
the consummation of the transactions governed by this Agreement, appealing as
promptly as possible any such decree, injunction or other order and having any
such decree, injunction or other order vacated or reversed.

 

(d)           From the date of this Agreement until the Closing, each party
shall promptly notify the other party hereto in writing of any pending or, to
the knowledge of Seller or Buyer, as appropriate, threatened action, suit,
arbitration or other proceeding or investigation by any Governmental Entity or
any other Person (i) challenging or seeking damages in connection with the
Closing or any other transaction governed by this Agreement or (ii) seeking to
restrain or prohibit the consummation of the Closing.

 

(e)           Parent Guarantor shall cause Buyer to be capitalized to the extent
and in the manner necessary for Buyer to satisfy the financial suitability
requirements for licensure under the Gaming Laws.

 

31

--------------------------------------------------------------------------------


 

Section 6.7            Publicity

 

Seller and Buyer shall agree on the form and content of the initial press
release regarding the transactions contemplated hereby, thereafter shall consult
with each other before issuing, and shall provide each other the opportunity to
review and comment upon and use all reasonable efforts to agree upon, any press
release or other public statement with respect to any of the transactions
contemplated hereby.  Seller and Buyer shall not issue any such press release or
make any such public statement prior to such consultation and prior to
considering in good faith any such comments, except as may be required by
applicable Law (including without limitation the Securities Act, the Exchange
Act, any rules and regulations of the National Association of Securities
Dealers, Inc. and any Gaming Laws) or any listing agreement with the New York
Stock Exchange or the NASDAQ Stock Market.  Notwithstanding anything to the
contrary herein, Buyer and Seller or their respective Affiliates may make any
public statement in response to specific questions by the press, analysts,
investors or those attending industry conferences or financial analyst
conference calls, so long as any such statements are not inconsistent with
previous press releases, public disclosures or public statements made jointly by
Buyer and Seller and do not reveal non-public information regarding the ACBR
Entities, Buyer or Seller.

 

Section 6.8            Further Assurances and Actions

 

(a)           Subject to the terms and conditions herein, each party hereto
agrees to use its reasonable best efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable Laws and regulations to
consummate and make effective the transactions contemplated by this Agreement,
including, without limitation, using its reasonable best efforts (i) to obtain
all licenses, permits, consents, approvals, authorizations, qualifications and
orders of Governmental Entities and parties to Contracts with each party hereto
as are necessary for consummation of the transactions contemplated by this
Agreement, and (ii) to fulfill all conditions precedent applicable to such party
pursuant to this Agreement.

 

(b)           In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement or to vest Buyer with full
title to the Shares, the proper officers and/or directors of Buyer and Seller
shall take all action reasonably necessary (including executing and delivering
further notices, assumptions, releases and acquisitions); provided, that if such
action is necessary due to events or circumstances particular to Buyer, Buyer
shall bear the cost of such action.

 

Section 6.9            Transfer Taxes

 

All transfer, documentary, sales, use, stamp, registration and other such Taxes
(including all applicable real estate transfer or gains Taxes) and related fees
(including any penalties, interest and additions to Tax) incurred with respect
to the Shares pursuant to this Agreement shall be borne by Buyer.  Except as
required by applicable Law, Buyer shall prepare, execute and file all Tax
Returns and other documentation on a timely basis as may be required to comply
with the provisions of any such Tax Laws.

 

Section 6.10         Reservations; Chips

 

(a)           Reservations.  Buyer will honor the terms and rates of all
pre-Closing reservations (in accordance with their terms) at the Property by
customers, including advance reservation cash deposits, for services confirmed
by the ACBR Entities for dates after the Closing Date, to the extent that such
reservations were made in the ordinary course of business consistent with past
practices of the ACBR Entities.  The ACBR Entities may continue to accept
reservations for periods after the Closing in the ordinary course of business in
operating the Property, consistent with past practices of the ACBR Entities. 
Buyer recognizes that such reservations may include discounts or other benefits,
including, without

 

32

--------------------------------------------------------------------------------


 

limitation, benefits extended under Seller’s player loyalty program or any other
frequent player or casino awards programs, group discounts, other discounts or
requirements that food, beverage or other benefits be delivered by Buyer to the
guest(s) holding such reservations.  Buyer will honor all banquet facility and
service agreements which have been granted to groups, persons or other customers
for periods after the Closing Date at the rates and terms provided in such
agreements, to the extent that such agreements were made in the ordinary course
of business consistent with past practices of the ACBR Entities.  Buyer agrees
that neither Seller nor the ACBR Entities can make any representation or
warranty that any party holding a reservation or agreement for facilities or
services will utilize such reservation or honor such agreement.  Buyer, by the
execution hereof, solely assumes the risk of non-utilization of reservations and
non-performance of such agreements from and after the Closing.

 

(b)           Destruction of Chips.  Upon the expiration or earlier termination
of the License Agreement, Buyer will (i) cease to issue or use and will not
reissue or reuse any of Seller’s gaming chips, tokens or plaquemines and (ii) be
solely responsible and liable for compliance with applicable Louisiana Gaming
Regulations or other Gaming Laws, including any obligation to destroy such
gaming chips, tokens or plaquemines.

 

Section 6.11         Insurance Policies

 

The ACBR Entities’ fire and casualty insurance and other insurance policies
shall be cancelled by Seller or any of its Affiliates as of the Closing Date,
and any refunded premiums shall be retained by Seller.  Buyer will be solely
responsible for acquiring and placing its casualty insurance, business
interruption insurance, liability insurance and other insurance policies for
periods after the Closing.

 

Section 6.12         Certain Transactions

 

(a)           Prior to the Closing, Buyer shall not take, or agree to commit to
take, any action that (or fail to take, or agree to fail to take, any action,
which failure to take) would or is reasonably likely to delay the receipt of, or
to adversely impact the ability of Buyer to obtain, any Governmental Approval
necessary for the consummation of the transactions contemplated by this
Agreement or necessary to permit Buyer to own the Shares, and the ACBR Entities
to operate the Property, in each case, after the Closing in substantially the
same manner as owned and operated by Seller and its subsidiaries prior to the
Closing.

 

(b)           Prior to the Closing, Parent Guarantor and Buyer’s and Parent
Guarantor’s respective Affiliates and Representatives shall not (i) take, or
agree or commit to take, any fraudulent or criminal action that would or is
reasonably likely to delay the receipt of, or to adversely impact the ability of
Buyer to obtain, or (ii) take, or agree or commit to take, any other action (or
fail to take, or agree to fail to take, any action) with the intent of delaying
the receipt of, or adversely impacting the ability of Buyer to obtain, in each
case, any Governmental Approval necessary for the consummation of the
transactions contemplated by this Agreement or necessary to permit Buyer to own
the Shares, and the ACBR Entities to operate the Property, in each case, after
the Closing in substantially the same manner as owned and operated by Seller and
its subsidiaries prior to the Closing.

 

(c)           Without limiting the foregoing:

 

(i)            neither Parent Guarantor nor Buyer nor any of their respective
Affiliates shall withdraw, rescind, revoke or otherwise terminate or cancel any
applications, filings or other submissions made in connection with obtaining any
Governmental Approvals (or shall cause any of the foregoing to occur); and

 

33

--------------------------------------------------------------------------------


 

(ii)           if (a) any Governmental Entity has issued an order, decree or
ruling or taken any other action, in each case, denying Buyer any necessary
Governmental Approvals or determining or indicating that such Governmental
Entity will not issue to Buyer all necessary Governmental Approvals, or (b) a
court of competent jurisdiction or other Governmental Entity shall have issued
an order, decree or ruling or taken any other action having the effect of
permanently restraining, enjoining or otherwise prohibiting the Closing and the
transactions contemplated hereby, Buyer, Parent Guarantor and their Affiliates
shall use their respective best efforts to have vacated, lifted, reversed or
overturned any such order, decree, ruling or action and to have issued such
Governmental Approvals (including exhausting all available remedies, challenges
and appeals).

 

Section 6.13         Insurance; Casualty and Condemnation 

 

(a)           If, before the Closing, the Property is damaged by fire or other
casualty, and such damage does not result in an ACBR Material Adverse Effect,
the Closing shall proceed as scheduled and Seller shall, as of the Closing Date,
(i) promptly pay to Buyer all insurance proceeds received by Seller, the ACBR
Entities or their respective Affiliates with respect to such damage, destruction
or other loss, less any proceeds applied to the physical restoration of the
Property, and (ii) assign to Buyer all rights of Seller, the ACBR Entities and
their respective Affiliates against third parties (other than against its
insurance carriers) with respect to any causes of action, whether or not
litigation has commenced as of the Closing Date, in connection with such damage,
destruction or other loss, provided, that the proceeds of such insurance shall
be subject to (and recovery thereon shall be reduced by the amount of) any
applicable deductibles and co-payment provisions or any payment or reimbursement
and shall constitute full compensation for the damage to the Property, and
Seller shall have no responsibility for restoration or repair of the Property or
any resultant loss, directly, by subrogation, or otherwise.

 

(b)           In the event a condemnation proceeding or payment in lieu of
condemnation occurs relative to any part of the Property prior to the Closing
Date, and such proceeding does not result in an ACBR Material Adverse Effect,
Seller shall assign and turn over to Buyer, and Buyer shall be entitled to
receive and keep, all awards for the taking by condemnation and Buyer shall be
deemed to have accepted the Property subject to the taking without reduction in
the Purchase Price.

 

(c)           In the event a casualty or condemnation occurs prior to the
Closing Date that results in an ACBR Material Adverse Effect, Buyer shall have
the option, by written notice to Seller and the Escrow Agent, to either
(i) proceed with the Closing whereby the provisions of this Section 6.13 shall
govern as if the casualty or condemnation did not result in an ACBR Material
Adverse Effect, or (ii) terminate this Agreement whereby the Deposit shall be
immediately refunded to Buyer and Buyer shall have no further liability or
obligations hereunder.

 

Section 6.14         Customer Data

 

Except as set forth in this Section 6.14, within ten days following the Closing
Date, Seller and its Affiliates shall (i) expunge the ACBR Customer Database
from the Customer Database, and (ii) implement access restrictions to prevent
Casino Rouge (and Penn, Seller and their respective Affiliates) from accessing
the ACBR Customer Database.  Notwithstanding the foregoing, nothing in this
Section 6.14 shall restrict or prohibit Seller or any of its Affiliates from
marketing to any customer in the ACBR Customer Database if (i) such customer
appears on customer or marketing lists or other databases of Seller or any of
its Affiliates due to visiting casinos affiliated with Penn, Seller or their
respective Affiliates, other than the Property, (ii) such customer initiates
gaming activities at any of the other properties or facilities of Seller or any
of its Affiliates, including Casino Rouge (“New Gaming Activities”) and prior to
such New Gaming Activities, Seller has not breached the terms of this

 

34

--------------------------------------------------------------------------------


 

Agreement with respect to such customer, or (iii) such customer is contacted by
Seller or its Affiliates as part of a general marketing campaign without use of
the ACBR Customer Database.

 

Section 6.15         Certain Notifications

 

From the date of this Agreement until the Closing, Seller and Buyer shall
promptly notify the other parties hereto in writing regarding any:

 

(a)           breach of any covenant or obligation of such party hereunder, as
applicable; and

 

(b)           fact, circumstance, event or action which will result in, or would
reasonably be expected to result in, the failure of such party to timely satisfy
any of the closing conditions specified in Article VII, as applicable.

 

Section 6.16         Post-Closing Use of Marks Associated with Seller

 

(a)           Buyer agrees that at and after the Closing (a) Buyer and the ACBR
Entities shall not have the right to use any of the following (the
“Argosy-Related Marks”):  the word “Argosy” or any other name, or any
Intellectual Property, that relates to or is deceptively or confusingly similar
to the name “Argosy” or to any Intellectual Property used by Seller (including,
without limitation, the Excluded Intellectual Property), or that would in any
way suggest a relationship or affiliation with Seller, or any other Excluded
Intellectual Property, in conducting any business endeavor of any kind or nature
whatsoever; and (b) Buyer and the ACBR Entities shall comply with the terms and
provisions of the License Agreement.  Without limiting the foregoing, except as
expressly permitted by the License Agreement, promptly following the Closing
(and in no event later than the 90th day after the Closing) the ACBR Entities
shall delete the word “Argosy” from their respective names, logos, marks, d/b/as
(if any), and any other uses in association with their other Intellectual
Property, other property or assets.

 

(b)           Without limiting the foregoing, except as expressly permitted by
the License Agreement, as soon as reasonably practicable after the Closing Date,
but in any event no later than 90 days from the Closing Date, Buyer shall cause
the ACBR Entities to remove or cover the name “Argosy” and any other
Argosy-Related Marks from all signs, billboards, advertising materials, chips,
cards, gaming supplies and equipment, telephone listings, labels, stationery,
office forms, packaging or other materials of the ACBR Entities, and thereafter,
Buyer shall neither use nor permit any of the ACBR Entities to use such names or
any other Argosy Related Marks in connection with the businesses of ACBR
Entities or otherwise.  As soon as reasonably practicable after the Closing, but
in any event no later than 90 days thereafter, Buyer shall cause each of the
ACBR Entities to amend its certificate of incorporation, partnership agreement,
limited liability company agreement and other applicable documents, subject to
any required consent or approval of any other partner or member, which Buyer
shall use their reasonable efforts to obtain, so as to delete any reference to
“Argosy” in its legal name and, within such 90-day period, to make all required
filings with Governmental Authorities to effect such amendments.

 

(c)           Each of the parties hereto acknowledges and agrees that the remedy
at Law for any breach of the requirements of this Section 6.16 would be
inadequate, and agrees and consents that without intending to limit any
additional remedies that may be available, temporary and permanent injunctive
and other equitable relief may be granted without proof of actual damage or
inadequacy of legal remedy in any Proceeding which may be brought to enforce any
of the provisions of this Section 6.16.

 

35

--------------------------------------------------------------------------------


 

Section 6.17         No Control

 

Except as permitted by the terms of this Agreement, prior to the Closing, Buyer
shall not directly or indirectly control, supervise, direct or interfere with,
or attempt to control, supervise, direct or interfere with, the Property.  Until
the Closing, the operations and affairs of the Property are the sole
responsibility of and under the ACBR Entities’ complete control, except as
provided for in this Agreement or in the FTC Documents.

 

Section 6.18         Employee Solicitation

 

(a)           Beginning on the date of this Agreement and continuing through the
period ending on the first anniversary of the Closing Date, none of Penn, Seller
or any of Seller’s Affiliates shall, directly or indirectly, solicit, entice, or
encourage any person who shall have been a Property Employee or an Argosy
Property Employee during such time, or any other employee of Buyer or the ACBR
Entities during such time, to leave such person’s employment with Seller, Buyer
or the ACBR Entities; provided, however, that the foregoing shall not apply to
(x) a general solicitation of the public for employment so long as such general
solicitation is not specifically targeted to any employee, officer or director
of Buyer or any of the ACBR Entities, as the case may be, or (y) to individuals
who initiate contact with Penn, Seller or any of Seller’s Affiliates regarding
such employment without any encouragement or solicitation by Penn, Seller or any
of Seller’s Affiliates.

 

(b)           Beginning on the date of this Agreement and continuing through the
period ending on the first anniversary of the Closing Date, none of Parent
Guarantor, Buyer or any of their Affiliates shall, directly or indirectly,
solicit, entice, or encourage any person who shall have been an employee of
Penn, Seller or their Affiliates (other than the ACBR Entities) during such
time, and with whom Parent Guarantor, Buyer or any of their Affiliates had
contact in connection with, or who were specifically identified to Parent
Guarantor, Buyer or any of their Affiliates for purposes of, the transactions
contemplated by this Agreement or the Agreement to Execute, to leave such
person’s employment with Penn, Seller or their Affiliates (other than the ACBR
Entities); provided, however, that the foregoing shall not apply to (x) a
general solicitation of the public for employment so long as such general
solicitation is not specifically targeted to any employee, officer or director
of Penn, Seller or any of their Affiliates (other than the ACBR Entities), as
the case may be, or (y) to individuals who initiate contact with Parent
Guarantor, Buyer or any of their Affiliates regarding such employment without
any encouragement or solicitation by Parent Guarantor, Buyer or any of their
Affiliates.

 

Section 6.19         Excluded Property

 

(a)           None of Penn, Seller or any of their respective Affiliates shall,
prior to or after the Closing, directly (or indirectly through their respective
Representatives or otherwise), use the Excluded Property for any purpose that
is, or is reasonably likely to be, competitive with any of the Property, or that
is, or is reasonably likely to, adversely affect the business, assets, financial
condition or results of operations of Buyer or any of the ACBR Entities.

 

(b)           Notwithstanding the foregoing, Section 6.19(a) shall not prohibit,
restrict or otherwise apply to (i) the transfer by Seller or its Affiliates of
any Excluded Property to the City of Baton Rouge or any other Governmental
Entity, the use of such property by the City of Baton Rouge or any such other
Governmental Entity or any consideration or benefits received by Seller and its
Affiliates in exchange therefor, provided that the agreement or other instrument
effecting such transfer shall contain a provision imposing use restrictions
substantially similar to those set forth in Section 6.19(a) (in a form approved
by Buyer, such approval not to be unreasonably withheld or delayed), or (ii) any
other transfer by Seller or its Affiliates of any Excluded Property, the use of
such property by the transferee thereof or

 

36

--------------------------------------------------------------------------------


 

any consideration or benefits received by Seller and its Affiliates in exchange
therefor, provided that a written instrument evidencing the use restrictions set
forth in Section 6.19(a), in a form reasonably approved by counsel for Buyer and
Seller, shall have been previously recorded against the Excluded Property
constituting real estate.

 

Section 6.20         Witter Lease

 

None of Penn, Seller or any of their respective Affiliates shall, prior to or
after the Closing, directly (or indirectly through their respective
Representatives or otherwise), solicit, entice, or encourage the landlord under
the Witter Lease to terminate the Witter Lease or take, or agree to commit to
take, any action that (or fail to take, or agree to fail to take, any action,
which failure to take) would or is reasonably likely to result in such a
termination.  In the event that the Witter Lease is terminated prior to or after
Closing, none of Penn, Seller or any of their respective Affiliates shall,
directly (or indirectly through their respective Representatives or otherwise),
enter into a new lease for or acquire any interest in the property subject to
the Witter Lease, or attempt to do so, or aid or assist anyone else to do so.

 

Section 6.21         Subsidiary Guarantees of Penn Notes

 

Concurrent with the Closing, the ACBR Entities shall be released from their
Subsidiary Guarantees (as defined in the respective indentures) of Penn’s 87/8%
Senior Subordinated Notes due 2010 and Penn’s 67/8% Senior Subordinated Notes
2011 pursuant to the respective indentures governing such Notes.

 

Section 6.22         Sheraton Hotel License Agreement

 

(a)           Parent Guarantor and Buyer shall cooperate with Seller and each
shall use their respective best efforts to, as promptly as practicable, take, or
cause to be taken, all appropriate action, and to do or cause to be done, all
things necessary, proper or advisable, to assist Seller in obtaining, pursuant
to the License Agreement, dated as of September 15, 2002 (the “Sheraton
Agreement”), between The Sheraton Corporation (“Sheraton”) and Centroplex, the
consent of Sheraton (the “Sheraton Consent”) to the “Transfer of Control” or
“Transfer” (as such terms are defined in the Sheraton Agreement) that will
result from the Closing of the transactions contemplated by this Agreement.

 

(b)           If Seller is unable to obtain the Sheraton Consent and, after the
Closing, Sheraton elects to terminate the Sheraton Agreement as a result of
Seller’s failure to obtain the Sheraton consent, then Buyer shall pay all
amounts due to Sheraton pursuant to the Sheraton Agreement upon such
termination.

 

Section 6.23         Sales and Franchise Tax Litigation

 

Seller and Buyer shall share, pro rata, based on the number of days in the
applicable tax period prior to the Closing Date (in the case of Seller) and on
and after the Closing Date (in the case of Buyer), any additional assessments
made by the Department of Revenue, State of Louisiana, (a) for sales taxes for
tax periods beginning on or after September 30, 2003 (the last day of the last
tax period subject to the Sales Tax Litigation), which assessments arise out of
the same issues as presented in the Sales Tax Litigation, and (b) for franchise
taxes for tax periods beginning on or after December 31, 2001 (the last day of
the last tax period subject to the Franchise Tax Litigation), which assessments
arise out of the same issues as presented in the Franchise Tax Litigation.

 

37

--------------------------------------------------------------------------------


 

ARTICLE VII

 

CONDITIONS TO CLOSING

 

Section 7.1            Conditions to Each Party’s Obligation to Effect the
Closing

 

The respective obligations of each party to this Agreement to effect the Closing
are subject to the satisfaction of each of the following conditions on or prior
to the Closing Date, any of which may be waived in whole or in part in a writing
executed by all of the parties hereto:

 

(a)           No Injunctions.  No Governmental Entity shall have enacted,
issued, promulgated, enforced or entered any order, executive order, stay,
decree, judgment or injunction or statute, rule, regulation which is in effect
(whether temporary, preliminary or permanent) and which prevents or prohibits
the consummation of any of the transactions contemplated by the Agreement or
that makes it illegal for either party hereto to perform its obligations
hereunder.

 

(b)           Governmental Consents.  (i) Buyer, Seller and the ACBR Entities
shall have obtained any and all Governmental Approvals and other approvals
required to be obtained in connection with the transactions contemplated by this
Agreement, and (ii) any waiting period under the HSR Act applicable to the
transactions contemplated by this Agreement shall have expired or early
termination shall have been granted without limitation, restriction or condition
that has had or would reasonable be expected to have, individually or in the
aggregate, an ACBR Material Adverse Effect.

 

Section 7.2            Additional Conditions to Obligations of Buyer

 

The obligation of Buyer to effect the Closing is subject to the satisfaction of
each of the following conditions on or prior to the Closing Date, any of which
may be waived in whole or in part in writing exclusively by Buyer:

 

(a)           Representations and Warranties.  The representations and
warranties of Seller contained in this Agreement shall be true and correct
(without giving effect to any limitation as to “materiality” or “ACBR Material
Adverse Effect” set forth therein) at and as of the Closing as if made at and as
of such time (except to the extent expressly made as of an earlier date, in
which case as of such earlier date), except where the failure of such
representations and warranties to be true and correct would not, individually or
in the aggregate, result in an ACBR Material Adverse Effect.  Buyer shall have
received a certificate signed on behalf of Seller by an officer of Seller to
such effect.

 

(b)           Performance of Obligations of Seller and the ACBR Entities. 
Seller and the ACBR Entities shall have performed in all material respects all
covenants, agreements and obligations required to be performed by it under this
Agreement at or prior to the Closing, including without limitation delivery of
items listed in Section 3.2.  Buyer shall have received a certificate signed on
behalf of Seller and the ACBR Entities, respectively, by an officer of Seller
and the ACBR Entities, respectively, to such effect.

 

(c)           ACBR Material Adverse Effect.  Since the date of the Agreement to
Execute, there shall have been no ACBR Material Adverse Effect.

 

(d)           Title Policy.  Buyer shall have received a title policy or a
marked-up Title Commitment relating to, and irrevocably committing to insure in
accordance with the Title Commitment, title to the Real Properties.

 

38

--------------------------------------------------------------------------------


 

Section 7.3            Additional Conditions to Obligations of Seller

 

The obligation of Seller to effect the Closing is subject to the satisfaction of
each of the following conditions on or prior to the Closing Date, any of which
may be waived in whole or in part in writing exclusively by Seller:

 

(a)           Representations and Warranties.  The representations and
warranties of Buyer and Parent Guarantor contained in this Agreement shall be
true and correct (without giving effect to any limitation as to “materiality” or
“Buyer Material Adverse Effect” set forth therein) at and as of the Closing as
if made at and as of such time (except to the extent expressly made as of an
earlier date, in which case as of such earlier date), except where the failure
of such representations and warranties to be true and correct would not,
individually or in the aggregate, result in a Buyer Material Adverse Effect. 
Seller shall have received a certificate signed on behalf of Buyer and Parent
Guarantor, respectively, by its chief executive officer or chief financial
officer to such effect.

 

(b)           Performance of Obligations of Buyer.  Buyer and Parent Guarantor
shall have performed in all material respects all covenants, agreements and
obligations required to be performed by it under this Agreement at or prior to
the Closing, including without limitation delivery of items listed in
Section 3.2.  Seller shall have received a certificate signed on behalf of Buyer
and Parent Guarantor, respectively, by the chief executive officer or chief
financial officer of Buyer and Parent Guarantor, respectively, to such effect.

 

ARTICLE VIII

 

TERMINATION AND AMENDMENT

 

Section 8.1            Termination

 

This Agreement may be terminated at any time prior to the Closing (with respect
to Sections 8.1(b) through 8.1(f), by written notice by the terminating party to
the other party):

 

(a)           (i) by mutual agreement of Seller and Buyer or (ii) pursuant to
Section 11.15(b)(A);

 

(b)           by either Buyer or Seller, if the transactions contemplated hereby
shall not have been consummated on or prior to the Outside Date; provided,
however, that the right to terminate this Agreement under this
Section 8.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the primary cause of or resulted in the
failure of the Closing to occur on or before the Outside Date;

 

(c)           by either Buyer or Seller, if any Governmental Entity has issued a
nonappealable final order, decree or ruling or taken any other nonappealable
final action, in each case, denying Buyer any necessary Governmental Approvals
or determining that such Governmental Entity will not issue to Buyer all
necessary Governmental Approvals; provided, however, that Buyer shall not have
the right to terminate this Agreement pursuant to this Section 8.1(c) unless
Buyer has complied with all of its obligations under Sections 6.6 and 6.12
(provided, that in determining whether Buyer has complied with all of its
obligations under Sections 6.6 and 6.12, any breaches thereof which,
individually and in the aggregate, are not material, have been cured and do not
result in, or contribute to, such denial or the failure of Buyer to receive all
necessary Governmental Approvals shall not be taken into account);

 

39

--------------------------------------------------------------------------------


 

(d)           by either Buyer or Seller, if a court of competent jurisdiction or
other Governmental Entity shall have issued a nonappealable final order, decree
or ruling or taken any other nonappealable final action, in each case, having
the effect of permanently restraining, enjoining or otherwise prohibiting the
Closing and the transactions contemplated hereby; provided, however, that the
right to terminate this Agreement under this Section 8.1(d) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or materially contributed to, such action; and
provided further, that if such order, decree or ruling shall have been issued,
or such action shall have been taken, by a Gaming Authority or in respect of any
Gaming Approval, Buyer shall not have the right to terminate this Agreement
pursuant to this Section 8.1(d) unless Buyer has complied with all of its
obligations under Sections 6.6 and 6.12 (provided, that in determining whether
Buyer has complied with all of its obligations under Sections 6.6 and 6.12, any
breaches thereof which, individually and in the aggregate, are not material,
have been cured and do not result in, or contribute to, the issuance of such
order, decree or ruling, or the taking of such action, by a Gaming Authority
shall not be taken into account);

 

(e)           by Buyer, if Seller or any of the ACBR Entities has breached any
representation, warranty, covenant or agreement on the part of Seller or any of
the ACBR Entities, respectively, set forth in this Agreement which (i) would
result in a failure of a condition set forth in Section 7.2(a) or (b) and
(ii) is not cured in all material respects within thirty (30) calendar days
after written notice thereof; provided, however, that if such breach cannot
reasonably be cured within such thirty (30) day period but can be reasonably
cured prior to the Outside Date, and Seller or any of the ACBR Entities is
diligently proceeding to cure such breach, this Agreement may not be terminated
pursuant to this Section 8.1(e); provided, further, that Buyer’s right to
terminate this Agreement under this Section 8.1(e) shall not be available if, at
the time of such intended termination, Seller has the right to terminate this
Agreement under Section 8.1(b), (c), (d) or (f); and

 

(f)            by Seller, if Buyer or Parent Guarantor has breached any
representation, warranty, covenant or agreement on the part of Buyer or Parent
Guarantor, respectively, set forth in this Agreement which (i) would result in a
failure of a condition set forth in Section 7.3(a) or (b) and (ii) is not cured
in all material respects within thirty (30) calendar days after written notice
thereof; provided, however, that if such breach cannot reasonably be cured
within such thirty (30) day period but can be reasonably cured prior to the
Outside Date, and Buyer or Parent Guarantor is diligently proceeding to cure
such breach, this Agreement may not be terminated pursuant to this
Section 8.1(f); provided, further, that Seller’s right to terminate this
Agreement under this Section 8.1(f) shall not be available if, at the time of
such intended termination, Buyer has the right to terminate this Agreement under
Section 8.1(b), (c), (d) or (e).

 

Section 8.2            Effect of Termination

 

(a)           Liability.  In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall immediately become void and there
shall be no Liability on the part of Buyer, Seller, or any of the ACBR Entities
or their respective Affiliates or Representatives, other than pursuant to
Sections 6.5(a)(iii), 6.5(a)(vi), 8.2 (c) and Article XI, and the
Confidentiality Agreements; provided, however, that nothing contained in this
Section 8.2 shall relieve or limit the Liability of either party to this
Agreement for (x) any fraudulent or willful breach of its representations or
warranties set forth in this Agreement or (y) any material breach of its
covenants or agreements set forth in this Agreement.

 

(b)           Fees and Expenses.  Except as otherwise expressly provided in this
Agreement, all fees and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the Closing is consummated.

 

40

--------------------------------------------------------------------------------


 

(c)           Application of the Deposit

 

(i)            Upon the termination of this Agreement pursuant to
Section 8.1(a), (b), (c), (d) or (e), the Deposit shall be paid to Buyer.

 

(ii)           Upon the termination of this Agreement pursuant to
Section 8.1(f), the Deposit (excluding any interest accrued thereon) shall be
paid to Seller, and any interest accrued on the Deposit shall be paid one-half
to Seller and one-half to Buyer.

 

ARTICLE IX

 

SURVIVAL; INDEMNIFICATION

 

Section 9.1            Survival of Representations, Warranties, Covenants and
Agreements

 

(a)           Except as set forth in Article VIII and Section 9.1(b), the
representations, warranties, covenants and agreements of each party hereto shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of any other party hereto, any Person controlling any such
party or any of their Representatives whether prior to or after the execution of
this Agreement.

 

(b)           The representations and warranties made by Seller and Buyer in
this Agreement shall survive the Closing until (and claims based upon or arising
out of such representations and warranties may be asserted at any time before)
one year after the Closing Date.  The period of time a representation or
warranty survives the Closing pursuant to the preceding sentence shall be the
“Survival Period” with respect to such representation or warranty.  The parties
intend for the preceding two sentences to shorten the otherwise applicable
statute of limitations and agree that, subject to Section 9.1(c), no claim may
be brought based upon, directly or indirectly, any of the representations and
warranties contained in this Agreement after the Survival Period with respect to
such representation or warranty.  The covenants and agreements of the parties
hereto in this Agreement shall not survive the Closing, other than those
covenants and agreements that are expressly required to remain in full force and
effect after the Closing.

 

(c)           Any claim for indemnification pursuant to this Article IX must be
given in accordance with Section 9.4 prior to the first anniversary of the
Closing Date (the “Notification Deadline”); provided, further, however, that if
a written notice of a claim has been given in good faith, with reasonable
specificity as to the circumstances giving rise to, and the nature and amount
of, such claim, in accordance with Section 9.4 prior to the Notification
Deadline, then the party giving such notice shall continue to have the right to
be indemnified with respect to the matter or matters to which such claim relates
until such claim has been finally determined by (i) mutual written agreement of
Buyer and Seller or (ii) a court of competent jurisdiction by final and
nonappealable judgment.

 

Section 9.2            Indemnification

 

(a)           From and after the Closing, Seller shall indemnify, save and hold
harmless Buyer and its Affiliates and their respective Representatives (each, a
“Buyer Indemnified Party” and collectively, the “Buyer Indemnified Parties”)
from and against any and all costs, losses, Liabilities, obligations, damages,
claims, demands and expenses (whether or not arising out of third party claims),
including interest, penalties, reasonable attorneys’ fees and all amounts paid
in investigation, defense or settlement of any of the foregoing (herein,
“Losses”), incurred in connection with, arising out of or resulting from:

 

(i)            any breach of any representation or warranty made by Seller in
this Agreement;

 

41

--------------------------------------------------------------------------------


 

(ii)           any breach of any covenant or agreement made, or to be performed,
by Seller or, prior to Closing, the ACBR Entities in this Agreement;

 

(iii)          the Excluded Assets; and

 

(iv)          the Retained Litigation;

 

provided, that for purposes of this Section 9.2(a), in determining the amount of
any Losses incurred in connection with, arising out of or resulting from any
breach of any representation or warranty made by Seller in this Agreement or any
breach of any covenant or agreement made, or to be performed, by Seller or,
prior to Closing, the ACBR Entities, in this Agreement, any qualifications or
limitations as to materiality (whether by reference to ACBR Material Adverse
Effect or otherwise) contained in such representation, warranty, covenant or
agreement shall be disregarded.

 

(b)           From and after the Closing, Buyer shall indemnify, save and hold
harmless Seller and its Affiliates and their respective Representatives (each, a
“Seller Indemnified Party” and collectively, the “Seller Indemnified Parties”)
from and against any and all Losses incurred in connection with, arising out of
or resulting from:

 

(i)            any breach of any representation or warranty made by Buyer or
Parent Guarantor in this Agreement;

 

(ii)           any breach of any covenant or agreement made, or to be performed,
by Buyer or Parent Guarantor in this Agreement;

 

(iii)          the Assumed Litigation; and

 

(iv)          the operation of the Property by Buyer, or Buyers’ ownership,
operation or use of the assets and liabilities of the ACBR Entities or their
business (except for matters for which Seller has agreed to indemnify the Buyer
Indemnified Parties hereunder);

 

provided, that for purposes of this Section 9.2(b), in determining the amount of
any Losses incurred in connection with, arising out of or resulting from any
breach of any representation or warranty made by Buyer or Parent Guarantor in
this Agreement or any breach of any covenant or agreement made, or to be
performed, by Buyer or Parent Guarantor in this Agreement, any qualifications or
limitations as to materiality (whether by reference to Buyer Material Adverse
Effect or otherwise) contained in such representation, warranty, covenant or
agreement shall be disregarded.

 

Section 9.3            Limits on Indemnification

 

Notwithstanding anything to the contrary contained in this Agreement:

 

(a)           the Buyer Indemnified Parties shall not be entitled to
indemnification pursuant to Section 9.2(a), unless and until the aggregate
amount of otherwise indemnifiable Losses equals or exceeds seven hundred fifty
thousand dollars ($750,000) (such amount, the “Deductible”), after which there
may only be recovered those Losses in excess of the Deductible, subject to the
limitations set forth in Section 9.3(b);

 

(b)           the maximum amount of indemnifiable Losses which may be recovered
pursuant to Section 9.2(a) shall be an amount equal to one million five hundred
thousand dollars ($1,500,000) (the “Cap”); provided, however, that all Losses of
the Buyer Indemnified Parties shall be: (i) applied first to

 

42

--------------------------------------------------------------------------------


 

satisfy the Deductible as provided in Section 9.3(a), and (ii) then recovered
from Seller, up to a maximum amount not to exceed seven hundred fifty thousand
dollars ($750,000); and

 

(c)           the Deductible and the Cap shall not apply to any Losses arising
out of or resulting from (i) fraud or criminal acts, (ii) a breach by Seller of
Section 6.4(g), 6.19, 6.20, 6.21 or 6.23 or (iii) the Retained Litigation.

 

Section 9.4            Indemnification Procedures

 

(a)           Indemnification Procedures Other Than for Retained Litigation
Claims.  This Section 9.4(a) shall not apply to any Retained Litigation Claims,
which shall be governed instead by Section 9.4(b), or any Assumed Litigation
Claims, which shall be governed instead by Section 9.4(c).

 

(i)            For purposes of this Section 9.4(a) a party against which
indemnification may be sought is referred to as the “Indemnifying Party” and the
party which may be entitled to indemnification is referred to as the
“Indemnified Party.”

 

(ii)           The obligations of Indemnifying Parties under this Article IX
with respect to Losses arising from claims of any third party which are subject
to the indemnification provided for in this Article IX (“Third Party Claims;”
provided that “Third Party Claims” shall not include any Retained Litigation
Claims, which shall be governed instead by Section 9.4(b), or any Assumed
Litigation Claims, which shall be governed instead by Section 9.4(c)) shall be
governed by and contingent upon the following additional terms and conditions: 
if an Indemnified Party shall receive written notice of any Third Party Claim,
the Indemnified Party shall promptly give notice of such Third Party Claim to
Seller (if the Indemnified Party is a Buyer Indemnified Party) or to Buyer (if
the Indemnified Party is a Seller Indemnified Party), as applicable; provided
that a failure to give such notice shall not relieve the Indemnifying Party from
any liability which the Indemnifying Party may have on account of this indemnity
or otherwise, except to the extent the Indemnifying Party shall have been
materially prejudiced by such failure.  The notice of claim shall describe in
reasonable detail the facts known to the Indemnified Party giving rise to such
indemnification claim, and the amount or good faith estimate of the amount
arising therefrom.  The Indemnified Party shall deliver to Seller (if the
Indemnified Party is a Buyer Indemnified Party) or to Buyer (if the Indemnified
Party is a Seller Indemnified Party), as applicable, promptly after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to a Third
Party Claim.

 

(iii)          Seller (if the Indemnified Party is a Buyer Indemnified Party),
or Buyer (if the Indemnified Party is a Seller Indemnified Party) shall be
entitled to assume and control the defense of such Third Party Claim at its
expense and through counsel of its choice if it gives written notice of its
intention to do so to the Indemnified Party within thirty (30) days of the
receipt of such notice from the Indemnified Party in which case the Indemnifying
Party shall not be liable to the Indemnified Party for any fees of counsel or
any other expenses with respect to the defense of such Third Party Claim;
provided, however, that if the Indemnified Party reasonably determines based
upon written advice of counsel that a conflict of interest exists that would
make it inappropriate for the same counsel to represent both the Indemnified
Party and the Indemnifying Party, then the Indemnified Party shall be entitled
to retain its own counsel at the expense of the Indemnifying Party; provided,
further, that the Indemnifying Party shall not in such event be responsible
hereunder for the fees and expenses of more than one firm of separate counsel in
connection with any Third Party Claim in the same jurisdiction, in addition to
any local counsel.  In the event that Seller or Buyer exercises the right to
undertake any such defense against such Third Party Claim as provided above, the
Indemnified Party shall cooperate with Seller or Buyer, as applicable, in such
defense and make available to Seller or Buyer, as applicable, at the
Indemnifying Party’s expense with respect to any out-of-pocket expenses
incurred, all witnesses, pertinent records,

 

43

--------------------------------------------------------------------------------


 

materials and information in the Indemnified Party’s possession or under the
Indemnified Party’s control relating thereto as is reasonably requested by or on
behalf of the Indemnifying Party.  Similarly, in the event the Indemnified Party
is, directly or indirectly, conducting the defense against any such Third Party
Claim, the Indemnifying Party shall cooperate with the Indemnified Party in such
defense and make available to the Indemnified Party, at the Indemnifying Party’s
expense, all such witnesses, records, materials and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto as is reasonably requested by the Indemnified Party.  No
compromise or settlement of such Third Party Claim may be effected by either the
Indemnified Party, on the one hand, or Seller (if the Indemnified Party is a
Buyer Indemnified Party) or Buyer (if the Indemnified Party is a Seller
Indemnified Party), on the other hand, without the consent of the other (which
shall not be unreasonably withheld or delayed).

 

(b)           Indemnification Procedures for Retained Litigation Claims.  This
Section 9.4(b) shall apply only to claims of any third party which are subject
to the indemnification provided for in Section 9.2(a)(iv) (“Retained Litigation
Claims”).

 

(i)            Seller shall assume and control the defense of all Retained
Litigation Claims at its expense and through counsel of its choice, and Seller
shall not be liable to the Buyer Indemnified Parties for any fees of counsel or
any other expenses with respect to the defense of any Retained Litigation
Claim.  The Buyer Indemnified Parties shall cooperate with Seller in such
defense and make available to Seller at Seller’s expense with respect to any
out-of-pocket expenses incurred, all witnesses, pertinent records, materials and
information in the Buyer Indemnified Parties’ possession or under the Buyer
Indemnified Parties’ control relating thereto as is reasonably requested by or
on behalf of Seller.  The Buyer Indemnified Parties shall agree to any
settlement, compromise or discharge for money of any Retained Litigation Claim
that Seller may recommend and that, by its terms, discharges the Buyer
Indemnified Parties from the full amount of liability in connection with such
Retained Litigation Claim (taking into account the indemnification provided in
this Article IX).  Except as set forth in the preceding sentence, no compromise
or settlement of any Retained Litigation Claim may be effected by either the
Buyer Indemnified Parties, on the one hand, or Seller, on the other hand,
without the consent of the other (which shall not be unreasonably withheld or
delayed); unless the party wishing to settle fully indemnifies the other party
in writing with respect to such liability in a manner reasonably satisfactory to
such other party.

 

(ii)           The Buyer Indemnified Parties’ right to indemnification provided
in Section 9.2(a)(iv) shall constitute the sole and exclusive remedy for all
claims with respect to Retained Litigation, and Seller shall have no other
Liability for any Proceedings, settlements, compromises or Losses relating
thereto, in connection therewith or arising or resulting therefrom, to the ACBR
Entities or the Buyer Indemnified Parties.  In furtherance of the foregoing,
each of the Buyer Indemnified Parties hereby waives, to the fullest extent
permitted under applicable Law, any and all rights, claims and causes of action
it may have against Seller with respect to the Retained Litigation, other than
the right to seek indemnity pursuant to Section 9.2(a)(iv).

 

(c)           Indemnification Procedures for Litigation Claims.  This
Section 9.4(c) shall apply only to claims of any third party which are subject
to the indemnification provided for in Section 9.2(b)(iii) (“Assumed Litigation
Claims”).

 

(i)            Buyer shall assume and control the defense of all Assumed
Litigation Claims at its expense and through counsel of its choice, and Buyer
shall not be liable to the Seller Indemnified Parties for any fees of counsel or
any other expenses with respect to the defense of any Assumed Litigation Claim. 
The Seller Indemnified Parties shall cooperate with Buyer in such defense and
make available to Buyer at Buyer’s expense with respect to any out-of-pocket
expenses incurred, all witnesses,

 

44

--------------------------------------------------------------------------------


 

pertinent records, materials and information in the Seller Indemnified Parties’
possession or under the Seller Indemnified Parties’ control relating thereto as
is reasonably requested by or on behalf of Buyer.  The Seller Indemnified
Parties shall agree to any settlement, compromise or discharge for money of any
Assumed Litigation Claim that Buyer may recommend and that, by its terms,
discharges the Seller Indemnified Parties from the full amount of liability in
connection with such Assumed Litigation Claim (taking into account the
indemnification provided in this Article IX).  Except as set forth in the
preceding sentence, no compromise or settlement of any Assumed Litigation Claim
may be effected by either the Seller Indemnified Parties, on the one hand, or
Buyer, on the other hand, without the consent of the other (which shall not be
unreasonably withheld or delayed); unless the party wishing to settle fully
indemnifies the other party in writing with respect to such liability in a
manner reasonably satisfactory to such other party.

 

(ii)           The Seller Indemnified Parties’ right to indemnification provided
in Section 9.2(b)(iii) shall constitute the sole and exclusive remedy for all
claims with respect to Assumed Litigation, and Buyer shall have no other
Liability for any Proceedings, settlements, compromises or Losses relating
thereto, in connection therewith or arising or resulting therefrom, to the
Seller Indemnified Parties.  In furtherance of the foregoing, each of the Seller
Indemnified Parties hereby waives, to the fullest extent permitted under
applicable Law, any and all rights, claims and causes of action it may have
against Buyer with respect to the Assumed Litigation, other than the right to
seek indemnity pursuant to Section 9.2(b)(iii).

 

(d)           Claims Other Than Third Party Claims.  A claim for indemnification
for any matter not including a Third Party Claim shall be asserted by written
notice to Seller (if the Indemnified Party is a Buyer Indemnified Party) or to
Buyer (if the Indemnified Party is a Seller Indemnified Party), as applicable.

 

Section 9.5            Exclusive Remedy

 

Following the Closing, the sole and exclusive remedy for each of the Buyer
Indemnified Parties and Seller Indemnified Parties with respect to any and all
claims relating to a breach of this Agreement (other than claims of, or causes
of action arising from, fraud or criminal acts) shall be pursuant to the
indemnification provisions set forth in this Article IX.  In furtherance of the
foregoing, each of the Buyer Indemnified Parties and the Seller Indemnified
Parties hereby waives, to the fullest extent permitted under applicable Law, any
and all rights, claims and causes of action it may have against the other
parties hereto, arising under or based upon any Federal, state, local or foreign
Law, other than the right to seek indemnity pursuant to this Article IX. 
Notwithstanding anything to the contrary in this Agreement, this Section 9.5
shall not limit a party’s right to specific performance or injunctive relief in
connection with the other party’s breach of its covenants in this Agreement.

 

Section 9.6            Losses Net of Insurance, Tax Benefits

 

The amount of any Loss subject to indemnification hereunder shall be calculated
net of (i) any net insurance proceeds actually received by the Indemnified Party
from any insurer on account of such Loss (as reduced by any related
retrospective or prospective increase in premiums and taking into account all
costs and expenses reasonably incurred in procuring such proceeds, and (ii) any
net Tax benefit recognized by the Indemnified Party arising from the recognition
of the Loss (net of all out-of-pocket expenses reasonably incurred in procuring
such Tax benefit).  An Indemnified Party shall submit claims under and
diligently pursue recovery under all insurance policies under which any Losses
may be insured.

 

45

--------------------------------------------------------------------------------


 

Section 9.7            Effect of Knowledge

 

No person shall be liable for, and no Buyer Indemnified Party shall be entitled
to indemnification under this Article IX for, any Loss resulting from any breach
of a representation or warranty if any of Buyer’s Representatives had actual
knowledge of such breach prior to the execution and delivery of this Agreement
by Buyer.  For avoidance of doubt, “actual knowledge” shall not include
constructive knowledge or imputed knowledge.

 

Section 9.8            No Consequential Damages

 

Notwithstanding anything to the contrary contained in this Agreement, no person
shall be liable to or otherwise responsible for consequential, incidental or
punitive damages.

 

Section 9.9            Duty to Mitigate

 

Buyer shall, and shall cause the ACBR Entities to, use reasonable best efforts
to mitigate any Losses suffered, incurred or sustained by Buyer, the Property
and the ACBR Entities arising out of any matter for which any Buyer Indemnified
Party is entitled to indemnification pursuant hereto.

 

Section 9.10         Subrogation of Rights

 

In the event any payment is made in respect of Losses pursuant to this
Article IX, the Indemnifying Party who made such payment shall be subrogated to
the extent of such payment to any related rights of recovery of the Indemnified
Party receiving such payment against any unaffiliated third party.

 

Section 9.11         Treatment of Indemnification Payments

 

All indemnification payments made pursuant to this Article IX shall be treated
by the parties for income Tax purposes as adjustments to the Purchase Price,
unless otherwise required by applicable Law.

 

ARTICLE X

 

PROPERTY

 

Section 10.1         As Is, Where Is

 

Buyer or its Representatives shall have fully examined and inspected the
Property prior to the execution of this Agreement, and subject to the provisions
of this Article X and Article IV, Buyer agrees to accept the Property in an “As
Is” condition and on a “Where Is” basis as of the Closing.  Buyer agrees that,
except as provided in Article IV, Buyer is not relying upon any representations,
statements, or warranties (oral or written, implied or express) of any officer,
employee, agent or Representative of Seller or the ACBR Entities, or any
salesperson or broker (if any) involved in this transaction as to the Property,
including, but not limited to: (a) any representation, statements or warranties
as to the physical or environmental condition of the Property, (b) the fitness
and/or suitability of the Property for use as a casino; (c) the financial
performance of the Property; (d) the compliance of the Property with applicable
building, zoning, subdivision, environmental, or land use Laws, codes,
ordinances, rules or regulations; (e) the state of repair of the Property;
(f) the value of the Property; (g) the manner or quality of construction of the
Property; (h) the income derived or to be derived from the Property; or (i) the
fact that the Property may be located on earthquake faults or in seismic
hazardous zones, flood zones or hurricane

 

46

--------------------------------------------------------------------------------


 

zones.  Buyer, for itself and its successors and assigns, waives any right to
assert any claim against Seller or the ACBR Entities, at Law or in equity,
relating to any such matter, whether latent or patent, disclosed or undisclosed,
known or unknown, in contract or tort, now existing or hereafter arising.

 

Section 10.2         Title to Land and Vessel

 

(a)           Title Commitment.  Buyer agrees to accept the Title Commitment
attached hereto as Exhibit E(1) and the UCC-11 Search attached hereto as
Exhibit E(2) as evidence of the status of the ACBR Entities’ title to the Land. 
Seller and Buyer each shall pay one-half of the premium for the Policy of Title
Insurance at Closing.  Buyer agrees to accept title to the Property subject to
(i) all matters shown by the Title Commitment and the UCC-11 Search (except for
those mortgages and UCC filings in favor of Wells Fargo Bank, National
Association, as agent), and (ii) Permitted Encumbrances (clauses (i) and (ii),
the “Title Matters”).

 

(b)           Survey.  Buyer agrees to accept the Land subject to (i) all
matters shown by the Survey and (ii) Title Matters.

 

(c)           Title to Vessel.  Buyer agrees to accept the Vessel Abstract
attached hereto as Exhibit F as evidence of the status of Seller’s title to the
Vessel.  Seller shall pay the premium for the Vessel Abstract.  Buyer agrees to
accept the Vessel subject to (i) all matters shown by the Vessel Abstract
(except for that certain preferred mortgage in favor of Wells Fargo Bank,
National Association, as Agent recorded on June 8, 1999 in the amount of
$875,000,000 in Book 99-45, Page 699), and (ii) Permitted Encumbrances.

 

(d)           Defects.  Seller shall have no obligation to, or to cause any of
the ACBR Entities to remove or cure any title defect or any other matter or
Encumbrance on any of the Property and any failure or refusal to do so shall not
be a default of Seller under this Agreement.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1         Governing Law; Consent to Jurisdiction; Waiver of Trial by
Jury

 

(a)           This Agreement and the transactions contemplated hereby, and all
disputes between the parties under or related to the Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the Laws of the State of
New York applicable to contracts made and to be performed in the State of New
York, including, without limitation, Sections 5-1401 and 5-1402 of the New York
General Obligations Law and New York Civil Practice Laws and Rules 327(b).

 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court, or Federal court of the United States of America, sitting in
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby or for
recognition or enforcement of any judgment relating thereto, and each of the
parties hereby irrevocably and unconditionally (A) agrees not to commence any
such action or proceeding except in such courts, (B) agrees that any claim in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by Law, in such Federal court,
(C) waives, to the fullest extent it may legally and

 

47

--------------------------------------------------------------------------------


 

effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in any such New York State or
Federal court, (D) waives, to the fullest extent permitted by Law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such New York State or Federal court, and (E) to the extent such party is not
otherwise subject to service of process in the State of New York, as to Seller,
appoints CT Corporation System as such party’s agent in the State of New York,
as to the ACBR Entities, appoints CT Corporation System as such party’s agent in
the State of New York, and as to Buyer, appoints CT Corporation System as such
party’s agent in the State of New York, for acceptance of legal process and
agrees that service made on any such agent shall have the same legal force and
effect as if served upon such party personally within such state.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 11.2.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

 

(c)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.1(c).

 

Section 11.2         Notices

 

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, delivered by facsimile (which is
confirmed) or mailed by registered or certified mail (return receipt requested)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

(a)           if to Buyer, to

 

CP Baton Rouge Casino, L.L.C.
c/o Wimar Tahoe Corporation
207 Grandview Drive
Ft. Mitchell, Kentucky  41017
Attn: Vice President–Finance and Chief Legal Counsel
Fax:   (859) 578-1190

 

48

--------------------------------------------------------------------------------


 

with a copy to:

 

Katz, Teller, Brant & Hild
255 E. Fifth Street, Suite 2400
Cincinnati, Ohio  45202
Attn:  Andrew R. Berger, Esq.
Fax:  (513) 762-0078

 

(b)           if to Seller or the ACBR Entities, to

 

Argosy Gaming Company
c/o Penn National Gaming, Inc.
825 Berkshire Blvd., Suite 200
Wyomissing, PA 19610
Attn:  General Counsel
Fax::  (610) 373-4710

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, CA 90071
Attn:  Rod A. Guerra, Esq.
Fax:  (213) 621-5217

 

Section 11.3         Headings; Table of Contents

 

The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 11.4         Entire Agreement; No Third Party Beneficiaries

 

This Agreement and all documents and instruments referred to herein constitute
the entire agreement and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof;
provided that the Confidentiality Agreements shall remain in full force and
effect after the Closing.  Each party hereto agrees that, except for the
representations and warranties contained in this Agreement and the respective
Disclosure Letters, none of Seller, the ACBR Entities or Buyer makes any other
representations or warranties, and each hereby disclaims any other
representations and warranties made by itself or any of its respective
Representatives or other representatives, with respect to the execution and
delivery of this Agreement or the transactions contemplated hereby,
notwithstanding the delivery or disclosure to any of them or their respective
representatives of any documentation or other information with respect to any
one or more of the foregoing.

 

Section 11.5         Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions

 

49

--------------------------------------------------------------------------------


 

contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

Section 11.6         Assignment

 

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by operation of Law (including, without limitation, by merger
or consolidation) or otherwise without the prior written consent of the other
party.  Any assignment in violation of this Section 11.6 shall be void.

 

Section 11.7         Parties of Interest

 

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their respective successors and assigns, and nothing in this
Agreement, express or implied is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

Section 11.8         Counterparts

 

This Agreement may be executed by facsimile and/or in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

Section 11.9         Mutual Drafting

 

Each party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the parties. 
In the event of any ambiguity or question of intent arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

Section 11.10       Amendment

 

This Agreement may be amended by Buyer and Seller.  This Agreement may not be
amended except by an instrument in writing signed on behalf of each of Buyer and
Seller.

 

Section 11.11       Extension; Waiver

 

At any time prior to the Closing, Buyer and Seller by action taken or authorized
by their respective boards of directors may, to the extent legally allowed
(i) extend the time for or waive the performance of any of the obligations or
other acts of the other parties hereto, (ii) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto and (iii) waive compliance with any of the agreements or
conditions contained herein.  Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party.

 

50

--------------------------------------------------------------------------------


 

Section 11.12       Time of Essence

 

Time is of the essence with respect to this Agreement and all terms, provisions,
covenants and conditions herein.

 

Section 11.13       Disclosure Letters

 

The Seller Disclosure Letter shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Agreement and the
disclosure in any paragraph shall, to the extent applicable, qualify other
paragraphs in this Agreement.  The Buyer Disclosure Letter shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Agreement and the disclosure in any paragraph shall, to the extent
applicable, qualify other paragraphs in this Agreement.  Notwithstanding
anything to the contrary in this Agreement, during the period after the date of
this Agreement but prior to the Closing, subject to the reasonable approval of
Buyer, Seller shall be entitled to update, amend or supplement the Seller
Disclosure Letter to the extent information contained therein, which was true,
complete and accurate as of the date of this Agreement, becomes untrue,
incomplete or inaccurate after the date of this Agreement as a result of
occurrences after the date of this Agreement but prior to the Closing by
delivering such update, amendment or supplement to Buyer; provided, that any
such update, amendment or supplement delivered to Buyer shall be deemed
reasonably approved by Buyer if Buyer does not provide written notice to Seller
within seven days after delivery to Buyer of such update, amendment or
supplement that such update, amendment or supplement is not reasonably
satisfactory to Buyer (each such update, amendment or supplement reasonably
approved or deemed reasonably approved by Buyer, an “Updated Seller Disclosure
Letter”).  Buyer shall not be obligated to approve any change or changes to the
Seller Disclosure Letter which would have, or which would reasonably be expected
to have, individually or in the aggregate, an ACBR Material Adverse Effect.  Any
such update, amendment or supplement, to the extent practicable, shall be marked
to show changes from the Seller Disclosure Letter, as updated by any Updated
Seller Disclosure Letters, previously delivered to Buyer.  If Seller delivers to
Buyer one or more Updated Seller Disclosure Letters, all references in this
Agreement to the Seller Disclosure Letter shall thereafter mean the Seller
Disclosure Letter as updated by each such Updated Seller Disclosure Letter.

 

Section 11.14       Parent Guaranty

 

(a)           Parent Guarantor hereby guarantees the punctual payment and
performance by Buyer of all of Buyer’s obligations under this Agreement.

 

(b)           Parent Guarantor hereby waives notice of the acceptance hereof,
presentment, demand for payment, protest, notice of protest, or any and all
notice of non-payment, non-performance or non-observance, or other proof, or
notice or demand with respect to the obligations guaranteed under this
Section 11.14 (the “Guaranteed Obligations”).

 

(c)           The guarantee provided for in this Section 11.14 (this
“Guarantee”) shall remain and continue in full force and effect as to any
modification, extension or renewal of this Agreement.  None of Seller or its
Affiliates shall be under a duty to protect, secure or insure any security or
lien provided by this Agreement or any other collateral, and Parent Guarantor
acknowledges that other indulgences or forbearance may be granted under such
document, all of which may be made, done or suffered without notice to, or
further consent of, Parent Guarantor.

 

(d)           Parent Guarantor hereby waives the pleading of any statute of
limitations applicable to any of the Guaranteed Obligations, as a defense to the
obligation hereunder.

 

51

--------------------------------------------------------------------------------


 

(e)           PARENT GUARANTOR WAIVES ANY RIGHT OR CLAIM OF RIGHT TO CAUSE
SELLER TO PROCEED AGAINST BUYER BEFORE PROCEEDING UNDER THIS GUARANTEE.  PARENT
GUARANTOR EXPRESSLY WAIVES AND RELINQUISHES ALL SURETYSHIP RIGHTS AND REMEDIES
(INCLUDING ANY RIGHTS OF SUBROGATION) APPLICABLE AGAINST SELLER ACCORDED TO
PARENT GUARANTOR BY APPLICABLE LAW.

 

(f)            Parent Guarantor agrees that the validity of this Guarantee and
Parent Guarantor’s obligations under this Agreement shall in no way be
terminated, affected or impaired by reason of (i) the assertion by Seller of any
rights or remedies which Seller may have under or with respect to any of the
other provisions of this Agreement (ii) the failure by Seller to exercise, or
delay in exercising, any right or remedy which Seller may have hereunder or in
respect to this Agreement; (iii) the commencement of a case under the Bankruptcy
Code by or against Buyer; or (iv) any payment made on the obligations guaranteed
by this Guarantee or any other indebtedness arising under this Agreement which
is required to be refunded pursuant to the order of any court having
jurisdiction over the bankruptcy or insolvency of Buyer; it being understood
that no payment so refunded shall be considered as a payment of any portion of
the obligations guaranteed hereby, nor shall it have the effect of reducing the
liability of Parent Guarantor under this Agreement.

 

Section 11.15       FTC Approval

 

All terms and conditions of this Agreement shall be subject to FTC approval and
the substitution or addition of such modified or other terms and conditions as
the FTC may require.

 

(a)           Each party hereto agrees to accept such changes to this Agreement
as shall be required by the FTC and to execute promptly an appropriate amendment
to this Agreement and to modify this Agreement to reflect such required changes
(such amendment and such modification, together, an “Amendment”), unless
(A) such changes would have, in the aggregate, an ACBR Material Adverse Effect,
in which case the parties hereto shall not be required to execute an Amendment,
or (B) if the FTC requests or requires any change to this Agreement that would
adversely affect the economics of the transactions contemplated by this
Agreement, in which case the party whose economics would be adversely affected
(the “Affected Party”) may elect not to execute an Amendment, and, in the case
of each of clauses (A) and (B), the parties hereto shall take the actions set
forth in clause (b) below.

 

(b)           If (x) the FTC requires any changes that would have, in the
aggregate, an ACBR Material Adverse Effect or (y) if the Affected Party elects
not to execute an Amendment pursuant to the preceding clause (b), then the
parties hereto shall, in good faith, use their respective best efforts to reach
prompt (but in any event within seven days after receiving the FTC’s request to
make the required changes) mutual agreement with respect to such changes,
including, without limitation, to adjust the Purchase Price to offset the
adverse economics to the extent that the Affected Party recognizes an equivalent
benefit through such change.  If the parties hereto, after complying with the
preceding sentence, are unable to reach mutual agreement with respect to such
changes within such seven day period, then (A) in the case of the preceding
clause (x), either party may elect to terminate this Agreement pursuant to
Section 8.1(a)(ii), and (B) in the case of the preceding clause (y), the parties
shall submit the matters that the parties have been unable to resolve with
respect to such changes to an independent nationally recognized investment
banking firm, independent nationally recognized accounting firm or other
independent arbitrator (“Arbitrator”) mutually agreed upon by Seller and Buyer
for final and binding resolution of such dispute in accordance with procedures
mutually agreed upon by Seller and Buyer.  If Buyer and Seller are unable to
agree on an Arbitrator, then Buyer and Seller shall each select such an
Arbitrator and the two Arbitrators so selected shall select a third Arbitrator. 
The findings of the Arbitrator so selected by Buyer and Seller (or, if Buyer and
Seller are unable to agree on an Arbitrator, so selected by the

 

52

--------------------------------------------------------------------------------


 

Arbitrators pursuant to the foregoing sentence) shall be final and binding on
all of the parties hereto, and the fees and expenses of the Arbitrator(s) shall
be paid by one-half by Seller and one-half by Buyer.

 

[signature page follows]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.

 

 

Argosy Gaming Company

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name:

Robert S. Ippolito

 

 

Its:

Treasurer and Secretary

 

 

 

 

 

 

CP Baton Rouge Casino, L.L.C.

 

 

 

 

 

By:

/s/ William J. Yung

 

 

Name:

William J. Yung

 

 

Its:

President

 

 

 

 

 

 

Wimar Tahoe Corporation

 

(solely with respect to Article V, Sections 6.6, 6.12,
6.18(b) and 6.22 and Article XI)

 

 

 

 

 

By:

/s/ William J. Yung

 

 

Name:

William J. Yung

 

 

Its:

President

 

 

ACBR Securities Purchase Agreement

 

--------------------------------------------------------------------------------